

Exhibit 10.16(i)


















OFFICE LEASE AGREEMENT


by and between




DUKE-WEEKS REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership


("Landlord")




and






INTERACTIVE INTELLIGENCE, INC.,
an Indiana corporation




("Tenant")




Date: April 1, 2001


 
 

--------------------------------------------------------------------------------

 


OFFICE LEASE INDEX
 
ARTICLE 1 - LEASE OF PREMISES
 
Section 1.01.  Basic Lease Provisions and Definitions. 
Section 1.02.  Lease of Premises. 
 
ARTICLE 2 - TERM AND POSSESSION 
 
Section 2.01.  Term. 
Section 2.02.  Construction. 
Section 2.03.  Tenant's Acceptance of the Leased Premises. 
Section 2.04.  Surrender of the Premises. 
Section 2.05.  Holding Over. 
 
ARTICLE 3 - RENT 
 
Section 3.01.  Base Rent. 
Section 3.02.  Annual Rental Adjustment Definitions. 
Section 3.03.  Payment of Additional Rent. 
Section 3.04.  Late Charges. 
 
ARTICLE 4 - SECURITY DEPOSIT 
 
 
ARTICLE 5 - OCCUPANCY AND USE 
 
Section 5.01.  Use. 
Section 5.02.  Covenants of Tenant Regarding Use. 
Section 5.03.  Landlord's Rights Regarding Use. 
 
ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES 
 
Section 6.01.  Services to be Provided. 
Section 6.02.  Additional Services. 
Section 6.03.  Interruption of Services. 
 
ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS 
 
Section 7.01.  Repair and Maintenance of Building. 
Section 7.02.  Repair and Maintenance of Leased Premises. 
Section 7.03.  Alterations. 
Section 7.04.  Trade Fixtures. 
 
ARTICLE 8 - CASUALTY 
 
Section 8.01.  Casualty. 
Section 8.02.  All Risk Coverage Insurance. 
 
ARTICLE 9 - LIABILITY INSURANCE 
 
Section 9.01.  Tenant's Responsibility. 
Section 9.02.  Tenant's Insurance. 
Section 9.03.  Landlord's Responsibility. 
Section 9.04.  Landlord's Insurance. 
 
ARTICLE 10 - EMINENT DOMAIN 
 
 
ARTICLE 11 - ASSIGNMENT AND SUBLEASE 
 
 
 


 
 

--------------------------------------------------------------------------------

 


ARTICLE 12 - TRANSFERS BY LANDLORD 
 
Section 12.01.  Sale of the Building. 
Section 12.02.  Subordination and Estoppel Certificate. 
 
ARTICLE 13 - DEFAULT AND REMEDY 
 
Section 13.01.  Default. 
Section 13.02.  Remedies. 
Section 13.03.  Landlord's Default and Tenant's Remedies. 
Section 13.04.  Limitation of Landlord's Liability. 
Section 13.05.  Nonwaiver of Defaults. 
Section 13.06.  Attorneys' Fees. 
 
ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT 
 
[Intentionally Omitted] 
 
ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING ENVIRONMENTAL LAWS AND HAZARDOUS
SUBSTANCES 
 
Section 15.01.  Environmental Definitions. 
Section 15.02.  Compliance. 
Section 15.03.  Restrictions on Tenant. 
Section 15.04.  Notices, Affidavits, Etc. 
Section 15.05.  Landlord's Rights. 
Section 15.06.  Tenant's Indemnification. 
Section 15.07.  Existing Conditions. 
Section 15.08.  Landlord's Representations. 
Section 15.09.  Landlord's Indemnification. 
 
ARTICLE 16 - MISCELLANEOUS 
 
Section 16.01.  Benefit of Landlord and Tenant. 
Section 16.02.  Governing Law. 
Section 16.03.  Guaranty. 
Section 16.04.  Force Majeure. 
Section 16.05.  No Representation or Option. 
Section 16.06.  Indemnification for Leasing Commissions. 
Section 16.07.  Notices. 
Section 16.08.  Partial Invalidity; Complete Agreement. 
Section 16.09.  Financial Statements. 
Section 16.10.  Representations and Warranties. 
Section 16.11.  Signage. 
Section 16.12.  Satellite Dishes. 
Section 16.13.  Parking. 
Section 16.14.  Relocation and Discretionary Allowances. 
Section 16.15.  Right of First Offer to Purchase the Buildings. 
Section 16.16.  Phase I Building Expansion Option. 
Section 16.17.  Phase II Building Expansion Option. 
Section 16.18.  Phase III Building Expansion Option. 
Section 16.19.  Option to Extend. 
Section 16.20.  Right of First Offer for the ViFi Expansion Space. 
Section 16.21.  Name Change of Park. 
Section 16.22.  Infrastructure Improvements. 
Section 16.23.  Early Occupancy. 


EXHIBITS
Exhibit A - Leased Premises
Exhibit B - Tenant Finish Improvements
Exhibit C - Rules and Regulations




 
 

--------------------------------------------------------------------------------

 


OFFICE LEASE


THIS OFFICE LEASE is executed this 1st day of April 2001, by and between
DUKE-WEEKS REALTY LIMITED PARTNERSHIP, an Indiana limited partnership
("Landlord"), and INTERACTIVE INTELLIGENCE, INC., an Indiana corporation
("Tenant").


W I T N E S S E T H:


ARTICLE 1 - LEASE OF PREMISES


Section 1.01.  Basic Lease Provisions and Definitions.


A.
*Leased Premises (shown outlined in red on Exhibit A attached
hereto):  Suite:  ____; Floor:  ____; Building Address:  Woodland Corporate Park
("Building"), located on the land identified on Exhibit A-1 (the "Land");



B.           **Rentable Area:  approximately 180,000 rentable square feet;


Landlord shall use  the standards described in the Standard Method for Measuring
Floor Area in Office Buildings, ANS1Z65.1-1996, as promulgated by the Building
Owners and Managers Association International (BOMA), consistently applied, in
determining the Rentable Area and the rentable area of the Building.  The
Rentable Area shall include the area within the Leased Premises plus a pro rata
portion of the area covered by the common areas within the Building, as
reasonably determined by Landlord prior to the Occupancy Date, as hereinafter
defined.  Landlord's determination of Rentable Area made in good faith shall
presumptively be deemed correct for all purposes hereunder; provided, however,
Tenant shall have the right, at any time prior to the Commencement Date, to have
the Leased Premises and Building measured by Tenant's architect and, in the
event of a disparity of or dispute to Landlord's measurement, either (a)
Landlord and Tenant shall mutually agree on the Rentable Area of the Leased
Premises and the rentable area of the Building, or (b) Landlord and Tenant shall
agree to have the Leased Premises and Building measured by an independent
architect mutually agreed upon by Landlord and Tenant, in which event Landlord
and Tenant agree to abide by such certified remeasurement.  If the rentable
square footage of the Leased Premises/Building, as measured by said independent
architect, is one thousand (1,000) feet or more smaller than Landlord's
determination of the rentable square footage of the Leased Premises/Building,
then the costs of said independent architect shall be borne by Landlord,
otherwise said costs shall be borne by Tenant.  Upon determination of the actual
Rentable Area of the Leased Premises and rentable area of the Building, the
Minimum Annual Rent and all other rents payable by Tenant hereunder shall be
adjusted to reflect the actual square footage.


C.  
**Building Expense Percentage:  100%;



D.           **Minimum Annual Rent:


Years 1 – 5
$2,826,000.00 per year
Years 6 – 10
$3,240,000.00 per year
Years 11 - 15
$3,870,000.00 per year



E.           **Monthly Rental Installments:




Months 1 – 60
$   235,500.00 per month
Months 61 – 120
$   270,000.00 per month
Months 121 – 180
$   322,500.00 per month






--------------------------------------------------------------------------------

 
* (to be completed when address is established for the Building)
 
** (to be adjusted by Landlord to reflect actual square footage after
construction of the Building and the Leased Premises is
       completed)
 
 
 


 
 

--------------------------------------------------------------------------------

 




F.  
Term:  Fifteen (15) years and zero (0) months;



G.           Target Commencement Date:  June 1, 2002
Target Occupancy Date: May 1, 2002;


H.           Security Deposit:  None;


I.
Broker:  Duke-Weeks Realty Limited Partnership representing Landlord and none
representing Tenant;



J.
Permitted Use:  General office purposes including computer and software test
labs; software development labs; training and demonstration rooms for employees,
customers and resellers; software sales; exercise facility; cafeteria and food
service; and uses ancillary to any of the foregoing;



K.           Working Drawings Approval Date: (See Exhibit B);


L.           Address for payments and notices as follows:


Landlord:                                Duke-Weeks Realty Limited Partnership
Attn:  Property Management
600 East 96th Street, Suite 100
Indianapolis, Indiana  46240


With Rental
Payments to:                                           Duke-Weeks Realty Limited
Partnership
P.O. Box 66259
Indianapolis, Indiana  46266


Tenant:                                           Interactive Intelligence, Inc.
 
Prior to
8909 Purdue, Suite 300

Commencement Date:
Indianapolis, IN  46268

 
Attn: John R. Gibbs



After
Commencement Date:                                           Interactive
Intelligence, Inc.
***_____________________________________________
_____________________________________________


M.           Guarantor(s):  None;


N.
Landlord's Share of Operating Expenses:  $3.75 per square foot of the Rentable
Area.



Section 1.02.  Lease of Premises.


Landlord hereby leases to Tenant and Tenant hereby leases from Landlord under
the terms and conditions herein the Leased Premises.


ARTICLE 2 - TERM AND POSSESSION


Section 2.01.  Term.


The term of this Lease (the "Lease Term") shall be the period of time specified
in Item F of the Basic Lease Provisions and shall commence on such date which is
thirty (30) days after Substantial Completion, as defined in Section 2.02.D,
below (the "Commencement Date").  The "Occupancy Date" shall be the date of
Substantial Completion.





--------------------------------------------------------------------------------

 
*** To be the address of the Building after completion


 
 

--------------------------------------------------------------------------------

 


Section 2.02.  Construction.


A.           Shell Work.  The scope of the work for the shell improvements
("Shell Work") to be performed by Landlord is set forth in the preliminary plans
and specifications, working drawings and written descriptions thereto all of
which are listed on the attached Preliminary Exhibit B-1.  Landlord will prepare
final plans and specifications and actual working drawings which shall be
substantially similar to Preliminary Exhibit B-1 and which, upon completion and
Tenant's approval, shall be substituted and attached hereto as Exhibit B-1
("Shell Plans and Specifications").  Landlord shall, at its sole cost and
expense, construct in a good and workmanlike manner all of the improvements and
supply all work, labor, materials and equipment necessary to complete the Shell
Work in accordance with the Shell Plans and Specifications, which shall include,
without limitation, the complete construction of the Building and all Common
Areas, including the installation of landscaping, parking lots, driveways and
all improvements as shown on the Shell Plans and Specifications for the benefit
of the Leased Premises.  Shell Work shall also include all monument and other
signage and infrastructure improvements for Interactive Park as shown on the
attached Exhibit B-1A.


B.           Tenant Finish Improvements.  Landlord agrees to perform and
complete the work on the tenant finish improvements for the Leased Premises
("Tenant Finish Improvements") in accordance with Tenant's plans and
specifications which shall be mutually agreed upon by both Landlord and Tenant
and, upon completion, attached hereto as Exhibit B-2 ("Interior Plans and
Specifications").  Landlord shall allow Tenant to review the major subcontractor
bids associated with such work.  Landlord shall provide an allowance for the
costs of the tenant finish improvements to the Leased Premises in an amount not
to exceed Twenty-three Dollars ($23.00) per rentable square foot of the Leased
Premises (the "Tenant Finish Allowance").  Landlord further agrees to provide an
allowance for the costs of initial space planning and construction drawing
services, to be completed by Tenant's selected space planner, in the amount of
One Dollar and Twenty-five Cents ($1.25) per rentable square foot of the Leased
Premises (the "Design Allowance").  The Tenant Finish Allowance shall be used to
construct and pay for the Tenant Finish Improvements and , any remaining balance
may be used for costs of wiring, cabling, relocation and other associated
expenses of Tenant.  The Tenant Finish Allowance shall be paid by Landlord
directly to the Construction Manager (as hereinafter defined), contractor,
and/or subcontractors performing the Tenant Finish Improvements, and after
completion of all Tenant Finish Improvements and payment of all costs relating
thereto, the remaining balance shall be made available to Tenant for payment of
such wiring, cabling, relocation and other associated expenses of Tenant, which
expenses shall be reimbursed to Tenant by Landlord within thirty (30) days of
Landlord's receipt of invoices for such other expenses from Tenant, provided
that the final costs of the Tenant Finish Improvements shall have been
determined.  Any unused portion of the Tenant Finish Allowance up to an amount
not to exceed Three Dollars ($3.00) per rentable square foot of the Leased
Premises shall be applied in equal monthly installments toward Tenant's Minimum
Annual Rent hereunder over the initial Lease Term hereof.  Tenant shall
reimburse Landlord for any cost or expense attributable to the Tenant Finish
Improvements which exceeds the Tenant Finish Allowance no later than the
Commencement Date.  The Design Allowance shall be paid by Landlord directly to
Tenant's space planner within thirty (30) days after Landlord receives invoices
for the design services provided by such space planner for the Leased
Premises.  Tenant shall be solely responsible for any costs charged by such
space planner in excess of the Design Allowance.


Landlord and Tenant hereby agree that all work on the Tenant Finish Improvements
in the Leased Premises shall be performed by Duke Construction Limited
Partnership or another affiliate of Landlord (collectively, the "Construction
Manager") which shall receive a construction management fee of ten percent (10%)
of the total costs of the Tenant Finish Improvements, including general
conditions.  The Construction Manager will competitively bid all tenant finish
improvements, will use commercially reasonable efforts to obtain at least three
(3) bids, and will manage the entire construction process.  In the event the
Construction Manager determines, after the bidding process, that the tenant
finish improvements cannot be completed for the amount of the Tenant Finish
Allowance, Landlord hereby agrees to confer with Tenant concerning possible
revisions to the Interior Plans and Specifications.


C.           Project Design Schedule and Permits.  The Shell Plans and
Specifications and the Interior Plans and Specifications shall be finalized and
the Shell Work and Tenant Finish Improvements shall be constructed by Landlord
in accordance with the Project Schedule attached hereto as Exhibit
B-3.  Landlord shall apply for and obtain as expeditiously as possible, at its
sole cost and expense, all permits, licenses and certificates necessary for the
construction and completion of the Shell Work and Tenant Finish Improvements and
for the occupancy of the Building.




 
 

--------------------------------------------------------------------------------

 


D.           Substantial Completion.  The Leased Premises shall be deemed to be
substantially completed ("Substantially Complete" or "Substantial Completion")
at such time as the Shell Work and the Tenant Finish Improvements have all been
completed in substantial accordance with Exhibit B-1, B-1A and B-2 subject only
to minor punch list items of work which do not substantially interfere with
Tenant's use of the Building, the Common Areas or the Leased Premises in
accordance with the terms of this Lease.  Landlord shall provide a written
notice to Tenant of its best estimate of the date of Substantial Completion at
least seven (7) days prior thereto.  In the event Landlord and Tenant do not
agree upon the date of Substantial Completion, Landlord shall furnish Tenant
with the architect of record's architect's certificate of substantial completion
which shall conclusively establish such date.  If Substantial Completion has not
occurred on or before July 1, 2002 as extended for any Tenant Caused Delays, as
hereinafter defined, or force majeure event, then Landlord shall pay to Tenant
Five Thousand Dollars ($5,000.00) per day for each day that Substantial
Completion is delayed.  If Substantial Completion has not occurred on or before
November 1, 2002 as extended for any Tenant Caused Delays, or force majeure
event, Tenant may terminate this Lease by providing written notice thereof to
Landlord within fifteen (15) days after such period and thereafter each party
shall be released from further liability hereunder.  In the event that the date
of Substantial Completion is delayed due to any force majeure event, Landlord
will use commercially reasonable efforts to provide interim space to Tenant at
market rental rates.


E.           Landlord's Warranty.  Landlord warrants that the Building and the
Leased Premises will be free from defects for a period of one (1) year after the
Commencement Date.  In addition, Landlord shall thereafter assign to Tenant or
make available for Tenant's benefit any assignable warranties from
non-affiliated third parties applicable to the construction performed and
equipment installed in the Leased Premises in accordance with this Section.


F.           Fixturing.  Tenant shall have the right and privilege of going into
the first (1st), fourth (4th) and fifth (5th) floors of the Leased Premises
commencing sixty (60) days prior to the Occupancy Date, as hereinafter defined,
and the remaining two (2) floors commencing thirty (30) days prior to the
Occupancy Date and continuing through the Occupancy Date, to complete interior
decoration work and to otherwise prepare the Leased Premises for its occupancy,
subject to Tenant Caused Delays or any other events beyond Landlord’s control,
provided, however, that its schedule in so doing shall be communicated to and
coordinated  with Landlord so as not to unreasonably interfere with or delay
other work of Landlord in the Leased Premises.  Landlord shall have no liability
whatsoever for any loss or damage to any of Tenant's fixtures, equipment or any
other items brought into the Leased Premises prior to the Occupancy
Date.  Notwithstanding the foregoing, all of the terms and conditions of this
Lease will become effective upon Tenant taking possession of the Leased Premises
for fixturing purposes as contemplated by this Section, except for payment of
Minimum Annual Rent and Annual Rental Adjustment, which shall commence on the
Commencement Date.


G.           Tenant Caused Delays.  Tenant Caused Delay or Delays shall mean any
delay caused by or resulting from the following or any combination of the
following:  (1) failure of Tenant to fully comply with the Project Schedule
attached hereto as Exhibit B-3; (2) any change orders requested by Tenant; (3)
failure of Tenant to timely or properly arrange its furnishings or be present
for any scheduled walk-through of the Leased Premises, Building or Common Areas;
(4) failure of Tenant to respond promptly to any reasonable request of Landlord;
(5) Tenant’s fixturing of the Leased Premises prior to the Commencement Date
unless coordinated with Landlord in accordance with Section 2.02.E above; or (6)
arising from or in connection with Section 3.02.D, below.


H.           Compliance.  Landlord shall cause all construction performed by or
on behalf of Landlord hereunder to be made in accordance with all applicable
laws, rules, codes, ordinances and regulations, including the Americans With
Disabilities and all applicable governmental zoning and building ordinances and
codes in effect as of the time of Substantial Completion of the Shell Work and
Tenant Finish Improvements, respectively.  Such construction shall be in a good
and workmanlike manner with new materials and the Shell Work and public areas
will be of similar quality to the Six Parkwood Crossing building and in
conformity with the requirements set forth in Exhibit B-1.




 
 

--------------------------------------------------------------------------------

 


Section 2.03.  Tenant's Acceptance of the Leased Premises.


Upon delivery of possession of the Leased Premises to Tenant as hereinbefore
provided, Tenant shall execute a letter of understanding acknowledging (i) the
Commencement Date and Expiration Date of this Lease, and (ii) that Tenant has
accepted the Leased Premises for occupancy and the date of such acceptance and
that the condition of the Leased Premises, including the Tenant Finish
Improvements, and the Building, to Tenant's knowledge, was at the time
satisfactory and in conformity with the provisions of this Lease in all
respects, except for any patent defects as to which Tenant shall give written
notice to Landlord within thirty (30) days after such delivery and except for
any latent defects as to which Tenant shall give written notice to Landlord
within one (1) year after the Commencement Date.  Landlord shall promptly
thereafter correct all such defects.  Such letter of understanding shall become
a part of this Lease.  If Tenant takes possession of and occupies the Leased
Premises, Tenant shall be deemed to have accepted the Leased Premises in the
manner described in this Section 2.03, even though the letter of understanding
provided for herein may not have been executed by Tenant.  Landlord's
obligations under this Section 2.03 are in addition to Landlord's warranty
obligation under Subsection 2.02E.


Section 2.04.  Surrender of the Premises.


Upon the expiration or earlier termination of this Lease, Tenant shall
immediately surrender the Leased Premises to Landlord in broom-clean condition
and in good order, condition and repair except for ordinary wear and tear,
condemnation and damage which Tenant is not obligated to repair.  Tenant shall
remove its personal property, computer equipment, wiring and cabling (including
above ceiling) in the Leased Premises, at its sole cost and expense.  Tenant
shall, at its expense, promptly repair any damage caused by any such removal,
and shall restore the Leased Premises to the condition existing prior to the
installation of the items so removed except for ordinary wear and tear,
condemnation and damage which Tenant is not obligated to repair.  All Tenant
property which is not removed by the later of (i) ten (10) days following
Landlord's written demand therefore or (ii) termination hereof shall be
conclusively deemed to have been abandoned and Landlord shall be entitled to
dispose of such property at Tenant's cost without incurring any liability to
Tenant.  The provisions of this section shall survive the expiration or other
termination of this Lease.


Section 2.05.  Holding Over.


If Tenant retains possession of the Leased Premises after the expiration or
earlier termination of this Lease, with Landlord's consent, Tenant shall become
a tenant from month to month at One Hundred Twenty-five Percent (125%) of the
Monthly Rental Installment and Annual Rental Adjustment for the Leased Premises
in effect upon the date of such expiration or earlier termination, and otherwise
upon the terms, covenants and conditions herein specified, so far as
applicable.  Acceptance by Landlord of rent after expiration or earlier
termination of the Lease Term shall not result in a renewal of this
Lease.  Notwithstanding such month-to-month tenancy, Tenant shall vacate and
surrender the Leased Premises to Landlord upon Tenant being given thirty (30)
days' prior written notice from Landlord to vacate which notice may be given at
anytime during a month.  This Section 2.04 shall in no way constitute a consent
by Landlord to any holding over by Tenant upon the expiration or earlier
termination of the Lease Term, nor limit Landlord's remedies in such event.


ARTICLE 3 - RENT


Section 3.01.  Base Rent.


Tenant shall pay to Landlord the Minimum Annual Rent in the Monthly Rental
Installments in advance, without deduction or offset on the Commencement Date
and on or before the first day of each and every calendar month thereafter
during the Lease Term.  The Monthly Rental Installments for any partial calendar
month at the beginning or end of the Lease Term shall be prorated.




 
 

--------------------------------------------------------------------------------

 


Section 3.02.  Annual Rental Adjustment Definitions.


A.
"Annual Rental Adjustment" - shall mean the amount of Tenant's Proportionate
Share of Operating Expenses for a particular calendar year as well as one
hundred percent (100%) of Real Estate Taxes payable during said calendar year.



B.
"Operating Expenses" - shall mean the reasonable amount of all of Landlord's
costs and expenses paid or incurred in operating, repairing, replacing and
maintaining the Building (including the Common Areas as defined below) in good
condition and repair for a particular calendar year, including by way of
illustration and not limitation: insurance premiums and deductibles; water,
sewer, electrical and other utility charges other than the separately billed
electrical and other charges paid by Tenant as provided in this Lease; service
and other charges incurred in the repair, replacement, operation and maintenance
of the elevators and the heating, ventilation and air-conditioning system;
cleaning and other janitorial services; tools and supplies; repair costs;
landscape maintenance costs; security services; license, permit and inspection
fees; management or administrative fees not to exceed three and one-half percent
(3½%) of the gross rents for the Building; supplies, costs, wages and related
employee benefits payable for the management, maintenance and operation of the
Building; maintenance, repair and replacement of the driveways, parking and
sidewalk areas (including snow and ice removal), landscaped areas, and lighting;
maintenance and repair costs, dues, fees and assessments incurred under any
covenants or owners association (which, if created, shall be according to
reasonable and customary standards for Class A office parks) (the
"Covenants").  Operating Expenses shall not include the cost of any capital
improvement except as follows: reasonable costs and expenses which would, under
generally accepted accounting principals, be regarded as operating and
maintenance costs and expenses, including those which would normally be
amortized over a period not to exceed five (5) years; amortization of capital
improvements that produce a net reduction in operating costs together with
interest at the rate of ten percent (10%) per annum on the unamortized balance
thereof (but not to exceed the amount of the reduction in operating costs); the
cost or portion thereof reasonably allocable to the Building or the Land,
amortized over such period as Landlord shall reasonably determine, together with
interest of ten percent (10%) per annum on the unamortized balance, of any
capital improvements made to the Building by Landlord after the date of this
Lease which are required under governmental law or regulation that was not
applicable to the Building at the time the Building was constructed. .



Operating Expenses shall not include expenses incurred by Landlord with regard
to: (i) Landlord's warranty obligations hereunder; (ii) replacement of the roof,
foundation or structure of the Building, or correction of any construction
defect, or restoration or repair of any damage by fire, windstorm or other
casualty to the extent covered by insurance  of the type to be maintained by
Landlord hereunder; (iii) repairs, replacement or maintenance to the extent
directly caused by the negligence or intentional misconduct of Landlord or its
affiliates or their  agents, employees or contractors or other tenants of the
Building, if any; (iv) expenses incurred at the request of a specific tenant
which benefit only that tenant; (v) expenses incurred in leasing or procuring
tenants, including tenant finish improvements; (vi) legal expenses or costs
incidental to any disputes or negotiations with tenants or mortgagees;
(vii) interest or principal payments (or late charges, fees or premiums) on any
mortgage or other similar indebtedness of Landlord; (viii) any ground lease
rental; (ix) rental for items (except when needed in connection with normal
repairs and maintenance of permanent systems) which if purchased, rather than
rented, would constitute a capital improvement which is specifically excluded in
this Section; (x) costs incurred by Landlord due to violation by Landlord or
other tenants of the Building, if any, of the terms and conditions of any lease
of space in the Building; (xi) advertising and promotional expenditures, and
costs of signs in or on the Building identifying the owner of the Building or
other tenants' signs, excluding interior Building signage/directionals; (xii) 
Real Estate Taxes which are paid directly by Tenant pursuant to Section 3.03;
(xiii) costs resulting from Landlord's breach hereof; (xiv) any depreciation
allowance or other expense of charge in respect to any capital improvements,
except as otherwise specifically provided in this Lease; (xv) any cost billed to
and paid directly or reimbursed by a tenant or for which Landlord is otherwise
reimbursed in any manner; (xvi) cost for which Landlord has been compensated by
management or administrative fee; or (xvii) extraordinary parking lot repairs.


 
 

--------------------------------------------------------------------------------

 




C.
"Tenant's Proportionate Share of Operating Expenses" - shall be an amount equal
to the remainder of (i) the product of Tenant's Building Expense Percentage
times the Building Operating Expenses less (ii) Landlord's Share of Operating
Expenses, provided that such amount shall not be less than zero.



D.
"Real Estate Taxes" - shall include (i) any form of real estate tax or
assessment or service payments in lieu thereof, and (ii) any license fee,
commercial rental tax, improvement bond or other similar charge or tax (other
than inheritance, income or estate taxes) imposed upon the Building or Common
Areas (or against Landlord's business of leasing the Building) in lieu of real
estate taxes, assessments or revise payments during the Lease Term by any
authority having the power to so charge or tax, together with reasonable costs
and expenses of contesting the validity or amount of Real Estate Taxes.



Tenant desires to obtain and maintain real estate tax abatement deductions for
the Building, and Tenant shall use its best efforts to promptly obtain said
abatements.  Tenant shall make the payment of any and all application and other
fees associated therewith.  Should Tenant's tax abatement application not be
successful by the thirty-third (33rd) day after the date of execution of this
Lease, Tenant may terminate this Lease by giving written notice of such
termination to Landlord and this Lease shall terminate and the parties shall be
released from all liability hereunder except that Tenant shall reimburse
Landlord for all of Landlord's out-of-pocket costs and expenses incurred in the
preparation of the construction documents through the date Landlord receives
said termination notice.  Tenant shall make such payment to Landlord within ten
(10) days of receipt of Landlord's invoice.  Landlord agrees not to apply for a
building permit or otherwise commence construction until Tenant's real estate
tax abatement application is approved; provided, however, that if the Project
Schedule cannot be complied with as a result thereof, such delay will constitute
a Tenant Caused Delay.  Immediately upon execution of this Lease, Tenant shall
prepare and file any required applications, forms, resolutions, agreements or
other materials, whether for or on behalf of Tenant or Landlord.  To permit
Tenant to take the actions necessary to obtain and maintain property tax
abatement deductions on the Building, Landlord shall (i) upon reasonable notice
from Tenant, execute such tax abatement applications, forms, resolutions,
agreements, and other materials, provided the same shall be in a form reasonably
acceptable to Landlord; (ii) upon reasonable notice from Tenant, provide Tenant
with information in its possession with respect to the Building necessary to
prepare such applications, forms, resolutions, agreements and other materials;
(iii) upon reasonable notice from Tenant, either appear or authorize Tenant to
appear on behalf of Landlord at any public hearing related to obtaining or
maintaining real estate tax abatement on the Building; and (iv) shall forward to
Tenant promptly upon receipt any notice of assessment or change in assessment
relating to the Building.  Tenant further understands and agrees that it is
responsible for any and all Real Estate Taxes accruing during the Lease Term
with regard to the Building and the Land and agrees to indemnify and hold
harmless Landlord from and against any and all losses, claims or damages
resulting from Tenant's failure to comply with its obligations under this
Section or under any agreement between Landlord and Tenant and the City of
Indianapolis, Indiana with respect to real estate tax abatement for the Building
and Land, except to the extent of such losses, claims or damages directly
resulting from Landlord's failure to comply with its obligations under this
Section or under any agreement between Landlord and Tenant and the City of
Indianapolis, Indiana with respect to real estate tax
abatement.  Notwithstanding anything contained herein to the contrary, in the
event Tenant is successful in obtaining real estate tax abatement for the
Building, Landlord hereby agrees that the full amount which is abated is for the
benefit of Tenant.


E.
"Common Areas" - shall mean the areas of the Building and the Land which are
designed for use in common by all tenants of the Building and their respective
employees, agents, customers, invitees and others, and includes, by way of
illustration and not limitation, entrances and exits, hallways and
stairwells, elevators, restrooms, sidewalks, driveways, parking areas,
landscaped areas and other areas as may be designated by Landlord as part of the
Common Areas of the Building.  Tenant shall have the exclusive right to the use
of the Common Areas except that Landlord shall have the right to permit others
to use the Common Areas for nominal uses, such as jogging on marked trails and
sidewalks, and to grant easements for utilities.  Landlord shall not reduce or
materially modify any portion of the Common Areas without Tenant's written
consent.





 
 

--------------------------------------------------------------------------------

 


Section 3.03.  Payment of Additional Rent.


In addition to the Minimum Annual Rent specified in this Lease, Tenant shall pay
to Landlord as "Additional Rent" for the Leased Premises, in each calendar year
or partial calendar year, during the Lease Term, an amount equal to the Annual
Rental Adjustment excluding Real Estate Taxes for such calendar year or partial
calendar year.  In the case of the calendar year of the Commencement Date,
Landlord shall provide such notice prior to the Commencement Date.  The Annual
Rental Adjustment excluding Real Estate Taxes shall be estimated annually by
Landlord, and written notice thereof shall be given to Tenant prior to the
beginning of each calendar year.  Tenant shall pay to Landlord each month, at
the same time the Monthly Rental Installment is due, an amount equal to
one-twelfth (1/12) of the estimated Annual Rental Adjustment excluding Real
Estate Taxes.  If the cost of utility, janitorial or other services increase
during a calendar year, Landlord may increase the estimated Annual Rental
Adjustment excluding Real Estate Taxes during such year by giving Tenant written
notice to that effect, and thereafter Tenant shall pay to Landlord, in each of
the remaining months of such year, an amount equal to the amount of such
increase in the estimated Annual Rental Adjustment excluding Real Estate Taxes
for the remainder of the year divided by the number of months remaining in such
year.  Within a reasonable time after the end of each calendar year, Landlord
shall prepare and deliver to Tenant a statement showing the actual Annual Rental
Adjustment excluding Real Estate Taxes.  Within thirty (30) days after receipt
of the aforementioned statement, Tenant shall pay to Landlord, or Landlord shall
credit against the next rent payment or payments due from Tenant, as the case
may be, the difference between the actual Annual Rental Adjustment excluding
Real Estate Taxes for the preceding calendar year and the estimated amount paid
by Tenant to Landlord during such year.  In addition, Tenant shall pay, before
delinquency, any and all Real Estate Taxes as defined in Section 3.02.D, above,
directly to the appropriate taxing authority.  If Tenant fails for any reason to
pay the Real Estate Taxes when same is due and payable, Landlord shall have the
right, but not the obligation, to pay the Real Estate Taxes directly to the
taxing authority and Tenant shall immediately reimburse Landlord for the cost
thereof.  Such amount shall accrue interest from the date Landlord pays such
amount, pursuant to Section 3.04, below, shall include any penalties, late fees
and any interest assessed due to such delinquency.


Tenant or its accountants shall have the right to inspect, at reasonable time
and in a reasonable manner, during the one hundred twenty (120) day period
following the delivery of Landlord's statement of the actual amount of the
Annual Rental Adjustment excluding Real Estate Taxes, such of Landlord's books
of account and records as pertain to and contain information concerning such
costs and expenses for the Building for the prior calendar year in order to
verify the amounts thereof.


In the event the first audit discloses (i) errors made during the prior calendar
year which, when totaled, indicate that the sum overcharged to and paid by
Tenant, exceeds five percent (5%) of the Annual Rental Adjustment excluding Real
Estate Taxes plus Landlord's Share of Operating Expenses (the "Total Expenses"),
the audit shall be at the expense of Landlord, not to exceed Two Thousand Five
Hundred Dollars ($2,500.00), or (ii) no errors or an error which equals or is
less than five percent (5%) of the Total Expenses, the audit shall be at the
expense of Tenant.


For each subsequent audit, where the audit discloses errors exceeding five
percent (5%) of the Total Expenses, Landlord shall pay for such audit and, if
the audit discloses errors equal to or less than five percent (5%) of the Total
Expenses, Tenant shall pay the costs of the audit.  If Landlord spends more than
eight (8) hours to accommodate Tenant's right to audit hereunder, Tenant shall
also pay to Landlord as additional rent Seventy-five Dollars ($75.00) per hour
for each additional hour that Tenant's audit takes of Landlord's property
manager's or asset manager's time, provided such audit discloses no error or an
error greater than five percent (5%) of the Total Expenses.  The results of the
audit (regardless of the degree of the error, if any) shall be binding upon
Landlord and Tenant, and Landlord shall thereafter, if appropriate, change its
method of calculating the Operating Expenses consistent with the results of the
audit.  Tenant agrees to hold the information obtained from such audit
confidential and shall not disclose the same without Landlord's express written
permission except as necessary to enforce the Lease or protect Tenant's rights
hereunder.


If Tenant shall not elect to cause an audit within the time period permitted
hereby, then Landlord's statement shall be conclusively deemed to have been
approved and accepted by Tenant.  Pending resolution of any dispute with respect
to statements of Tenant's Annual Rental Adjustment, Tenant shall pay its Annual
Rental Adjustment as shown on such statement, and upon final determination of
the amount of Tenant's Annual Rental Adjustment, Landlord shall promptly refund
any overpayment to Tenant or Tenant shall promptly pay any amount due to
Landlord, as applicable.




 
 

--------------------------------------------------------------------------------

 


Section 3.04.  Late Charges.


Tenant acknowledges that Landlord shall incur certain additional unanticipated
administrative and legal costs and expenses if Tenant fails to timely pay any
payment required hereunder.  Therefore, in addition to the other remedies
available to Landlord hereunder, if any payment required to be paid by Tenant to
Landlord hereunder shall become overdue, such unpaid amount shall bear interest
from the due date thereof to the date of payment at the prime rate (as defined
by a bank or financial institution used by Landlord) of interest ("Prime Rate")
plus six percent (6%) per annum.


ARTICLE 4 - SECURITY DEPOSIT


[Intentionally Omitted]


ARTICLE 5 - OCCUPANCY AND USE


Section 5.01.  Use.


The Leased Premises shall be used by Tenant for the Permitted Use and for no
other purposes without the prior written consent of Landlord.  Notwithstanding
the foregoing and subject to the provisions of Section 7.03, below, Tenant shall
have the right, at Tenant's sole cost and expense, to build an indoor athletic
facility such as tennis or basketball for exclusive use by Tenant and its
employees on the Land.  The location, size and design of the facility shall be
subject to the mutual approval of Landlord and Tenant.


Section 5.02.  Covenants of Tenant Regarding Use.


Tenant shall (i) use and maintain the Leased Premises and conduct its business
thereon in a safe, careful, reputable and lawful manner, (ii) comply with the
Covenants and all laws, rules, regulations, orders, ordinances, directions and
requirements of any governmental authority or agency, now in force or which may
hereafter be in force applicable to Tenant's use or occupancy of the Leased
Premises, including without limitation those which shall impose upon Landlord or
Tenant any duty with respect to or triggered by a change in the use or
occupation of, or any improvement or alteration by Tenant to, the Leased
Premises after Tenant's occupancy thereof, (iii) comply with and obey all
reasonable directions of Landlord, including the Building Rules and Regulations
attached hereto as Exhibit C.  Tenant shall not use the Leased Premises, or
allow the Leased Premises to be used, for any purpose or in any manner which
would invalidate any policy of insurance now or hereafter carried on the
Building or increase the rate of premiums payable on any such insurance policy
unless Tenant reimburses Landlord for any increase in premium charged.


Section 5.03.  Landlord's Rights Regarding Use.


In addition to the rights specified elsewhere in this Lease, Landlord shall have
the following rights regarding the use of the Leased Premises or the Common
Areas, each of which may be exercised without notice or liability to Tenant
except as herein provided to the contrary: (a) if Tenant or a Permitted
Transferee does not lease one hundred percent (100%) of the Building, Landlord
may install such signs, advertisements or notices or tenant identification
information on the directory board or tenant access doors as it shall deem
necessary or proper; provided the same does not materially interfere with access
to the Leased Premises; (b) if Tenant or a Permitted Transferee does not lease
one hundred percent (100%) of the Building, Landlord shall have the right at any
time to control, change but not materially diminish or otherwise alter the
Common Areas in such manner as it reasonably deems necessary; (c) Landlord, its
employees and agents and any mortgagee of the Building shall have the right to
enter any part of the Leased Premises at reasonable times and upon reasonable
notice and with the presence of a Tenant representative (except in the case of
an emergency) for the purposes of examining or inspecting the same, showing the
same to prospective purchasers, mortgagees or tenants and making such repairs,
alterations or improvements to the Leased Premises or the Building as Landlord
may deem necessary or desirable.  Landlord shall incur no liability to Tenant
for such entry, nor shall such entry constitute an eviction of Tenant or a
termination of this Lease, or entitle Tenant to any abatement of rent therefor;
providing Landlord shall use commercially reasonable efforts to minimize
interference with Tenant's use of the Leased Premises in the exercise of its
rights hereunder.




 
 

--------------------------------------------------------------------------------

 


ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES


Section 6.01.  Services to be Provided.


Provided Tenant is not in default, Landlord shall furnish to Tenant, except as
noted below, the following utilities and other building services to the extent
reasonably necessary for Tenant's comfortable use and occupancy of the Leased
Premises for the Permitted Use or as may be required by law or directed by
governmental authority:


(a)
Heating, ventilation and air-conditioning between the hours of 7:00 a.m. and
8:00 p.m. Monday through Friday and 7:00 a.m. to 1:00 p.m. on Saturday of each
week except on legal holidays and HVAC twenty-four (24) hours per day, seven (7)
days per week, for the computer labs identified on the construction documents;



(b)
Electrical current not to exceed seven (7) watts per square foot; provided,
however, additional wattage not to exceed fifteen (15) watts per square foot
shall be provided to the HVAC system and computer labs (approximately 7,000
square feet);



(c)           Water in the Common Areas and Leased Premises for lavatory and
drinking purposes;


(d)           Automatic elevator service;


(e)
Cleaning and janitorial service in the Leased Premises and Common Areas on
Monday through Friday of each week except legal holidays; provided, however,
Tenant shall be responsible for carpet cleaning other than routine vacuuming;



(f)           Washing of windows at intervals reasonably established by
Landlord;


(g)
Replacement of all lamps, bulbs, starters and ballasts in Building standard
lighting (Landlord's standard tenant finish improvements being described in
Exhibit B) as required from time to time as a result of normal usage;



(h)
Cleaning and maintenance of the Common Areas, including the removal of rubbish,
ice and snow; and



(i)
Except as otherwise provided in this Lease, repair and maintenance of the Leased
Premises, the Building and Common Areas.



(j)
Access to the Leased Premises twenty-four (24) hours a day, seven (7) days a
week; and



(k)           Twenty-four (24) hours, seven (7) days per week monitoring of the
exterior door locking system.


Upon reasonable advance written notice, the foregoing services may be increased
or decreased at the reasonable request of Tenant. In the event of utility
deregulation, Landlord shall choose the utility service provider.  Charges for
utilities and services provided by Landlord, if any, shall not exceed the
charges that would have been payable if such utilities and services had been
directly billed by the utilities or service providers to Tenant.


Section 6.02.  Additional Services.


If Tenant requests any other utilities or building services in addition to those
identified above or any of the above utilities or building services in
frequency, scope, quality or quantity substantially greater than those which
Landlord reasonably determines are normally required by tenants in comparable
office buildings conducting operations similar to Tenant, then Landlord shall
use reasonable efforts to attempt to furnish Tenant with such additional
utilities or building services.  In the event Landlord is able to and does
furnish such additional utilities or building services, the costs thereof shall
be borne by Tenant, who shall reimburse Landlord monthly for the same as
additional rent at the same time Monthly Rental Installments and other
additional rent is due.




 
 

--------------------------------------------------------------------------------

 


If any lights, density of staff, machines or equipment used by Tenant in the
Leased Premises materially affect the temperature otherwise maintained by the
Building's air-conditioning system or generate substantially more heat in the
Leased Premises than that which would normally be generated by that typically
used by tenants in comparable office buildings and such usage materially
overburden the Building's systems and equipment, then Landlord shall have the
right to install any machinery or equipment which Landlord considers reasonably
necessary in order to correct such material overburden, including equipment
which modifies the Building's air-conditioning system; provided, however,
Landlord shall consult with Tenant prior to installation of any such machinery
or equipment.  All reasonable costs expended by Landlord to install any such
machinery and equipment and any additional costs of operation and maintenance
occasioned thereby shall be borne by Tenant, who shall reimburse Landlord for
the same as provided in this Section 6.02.


Section 6.03.  Interruption of Services.


Tenant understands, acknowledges and agrees that any one or more of the
utilities or other building services identified in Section 6.01 may be
interrupted by reason of accident, emergency or other causes beyond Landlord's
control, or may be discontinued or diminished temporarily by Landlord or other
persons until certain repairs, alterations or improvements can be
made.  Landlord shall not be liable in damages or otherwise for any failure or
interruption of any utility service and no such failure or interruption shall
entitle Tenant to terminate this Lease or withhold sums due hereunder.


Notwithstanding anything in this Lease to the contrary, Landlord shall use
commercially reasonable efforts to promptly restore utility service and in the
event restoration of service is within Landlord's control and Landlord fails to
use commercially reasonable efforts to restore such service within a reasonable
time, thereby causing all or a material portion of the Leased Premises to be
rendered untenantable (meaning that Tenant is unable to use such space in the
normal course of its business) by Tenant for the use permitted under this Lease
for more than three (3) consecutive days after notice from Tenant to Landlord
that such service has been interrupted, Minimum Annual Rent and Annual Rental
Adjustment shall abate on a per diem basis in the proportion which the
untenantable portion of the Leased Premises bears to the total area of the
Leased Premises for each day after such three (3) day period during which the
Leased Premises remain untenantable.




 
 

--------------------------------------------------------------------------------

 


ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS


Section 7.01.  Repair and Maintenance of Building.


Landlord shall make all necessary repairs to the Building, including the
exterior walls, exterior doors, windows, corridors and other Common Areas, and
Landlord shall keep the Building and the Common Areas in a safe, clean and neat
condition and use reasonable efforts to keep all equipment used in connection
therewith in good condition and repair, the costs of which shall be included in
Operating Expenses to the extent provided in Section 3.02, provided, however,
that to the extent any of the foregoing items require repair because of the
negligence, misuse or default of Tenant, its employees or agents, Landlord shall
make such repairs solely at Tenant's expense except to the extent covered by
insurance of the type to be maintained by Landlord hereunder.


Section 7.02.  Repair and Maintenance of Leased Premises.


Landlord shall keep and maintain the Leased Premises in good order, condition
and repair, the costs of which shall be included in Operating Expenses to the
extent provided in Section 3.02, provided, however, that to the extent any items
in the Leased Premises require repair because of the negligence, misuse or
default of Tenant, its employees or agents, Landlord shall make such repairs
solely at Tenant's expense except to the extent covered by insurance of the type
to be maintained by Landlord hereunder.


Section 7.03.  Alterations.


Tenant shall not permit alterations in or to the Leased Premises unless and
until the plans have been approved by Landlord in writing, which approval as to
interior non-structural alterations shall not be unreasonably withheld,
conditioned or delayed.  As a condition of such approval, Landlord may require
Tenant to remove the alterations and restore the Leased Premises upon
termination of this Lease; otherwise, all such alterations shall at Landlord's
option become a part of the realty and the property of Landlord, and shall not
be removed by Tenant.  Tenant shall ensure that all alterations shall be made in
accordance with all applicable laws, regulations and building codes, in a good
and workmanlike manner and of quality equal to or better than the original
construction of the Building.  No person shall be entitled to any lien derived
through or under Tenant for any labor or material furnished to the Leased
Premises, and nothing in this Lease shall be construed to constitute a consent
by Landlord to the creation of any lien.  If any lien is filed against the
Leased Premises for work claimed to have been done for or material claimed to
have been furnished to Tenant, Tenant shall cause such lien to be discharged of
record within thirty (30) days after filing.  Tenant shall indemnify Landlord
from all costs, losses, expenses and attorneys' fees in connection with any
construction or alteration under this Section 7.03, not performed by Landlord or
an affiliate, and any related lien.  Notwithstanding anything contained herein
to the contrary, Tenant shall have the right, without Landlord's consent, and in
compliance with all other provisions of this Section, to make any non-structural
alterations to the Leased Premises which do not materially impact the Building's
mechanical or electrical systems, and the aggregate cost of which does not
exceed Fifty Thousand Dollars ($50,000.00) per project for a total project cost
not to exceed One Hundred Fifty Thousand Dollars ($150,000.00) per year,
provided that Tenant gives Landlord fifteen (15) business days prior written
notice of any such alteration, along with copies of all plans and specifications
relating thereto and complies with Landlord's reasonable and customary
procedures.


Section 7.04.  Trade Fixtures.


Any trade fixtures installed on the Leased Premises by Tenant at its own
expense, such as movable partitions, counters, shelving, showcases, mirrors and
the like, may, and, at the request of Landlord, shall be removed on the
expiration or earlier termination of this Lease, provided that Tenant is not
then in default, that Tenant bears the cost of such removal, and further that
Tenant repairs at its own expense any and all damage to the Leased Premises
resulting from such removal.  If Tenant fails to remove any and all such trade
fixtures from the Leased Premises on the expiration or earlier termination of
this Lease, all such trade fixtures shall become the property of Landlord unless
Landlord elects to require their removal, in which case Tenant shall, at its
expense, promptly remove the same and restore the Leased Premises to their prior
condition.




 
 

--------------------------------------------------------------------------------

 


ARTICLE 8 - CASUALTY


Section 8.01.  Casualty.


In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees to promptly restore and
repair the Building or Leased Premises; provided, however, Landlord's obligation
hereunder shall be limited to the reconstruction of the Building, Leased
Premises and the Tenant Finish Improvements as were originally required to be
made by Landlord.  Landlord shall give Tenant written notice within thirty (30)
days of the casualty of Landlord's estimated date to complete such restoration
and repair.  In the event that such notice discloses that such date of
completion is more than one hundred eighty (180) days from the casualty date,
Landlord and Tenant shall endeavor in good faith to agree upon a schedule for
the completion of such repair or rebuilding.  If no such agreement is reached
within thirty (30) days of Tenant's receipt of notice estimating the date of
completion, Tenant may terminate this Lease, effective upon the date of
casualty, by delivery of written notice thereof to Landlord within fifteen (15)
days of the expiration of the thirty (30) day negotiating period identified
above.  Rent shall proportionately abate during the time that the Leased
Premises or part thereof are unusable because of any such damage until
substantial completion of the restoration.  Notwithstanding the foregoing, if
the Leased Premises are destroyed by a casualty which is not covered by the
insurance required hereunder or, if covered, such insurance proceeds are not
released by any mortgagee entitled thereto or are insufficient to rebuild the
Building, then Landlord may, upon thirty (30) days' written notice delivered to
Tenant within thirty (30) days of the casualty, terminate this Lease with
respect to matters thereafter accruing.  All restoration shall comply with all
construction requirements imposed hereby on the original construction of the
Building, Leased Premises or the original Tenant Finish Improvements.


Section 8.02.  All Risk Coverage Insurance.


During the Lease Term, Landlord shall maintain all risk coverage insurance on
the Building, including the Leased Premises, for the full replacement value of
the Building, against loss or damage by fire or other casualty (namely, the
perils against which insurance is afforded by a standard fire insurance policy
and extended coverage endorsement) and plate glass insurance, but shall not
protect Tenant's property on the Leased Premises or the Building; and,
notwithstanding the provisions of Section 9.01 and Section 9.03, neither party
shall be liable for any damage to the other's property, regardless of cause,
including the negligence of either party and its employees, agents and
invitees.  Tenant hereby expressly waives any right of recovery against Landlord
for damage to any property of Tenant located in or about the Leased Premises,
however caused, including the negligence of Landlord and its employees, agents
and invitees.  Notwithstanding the provisions of Section 9.01 below, Landlord
hereby expressly waives any rights of recovery against Tenant for damage to the
Leased Premises, the Building, Common Areas or other property of Landlord
located therein, however caused, including the negligence of Tenant and its
employees, agents and invitees which is insured against under Landlord's all
risk coverage insurance or which would have been insured against had Landlord
carried the all risk coverage insurance as required above.  All insurance
policies maintained by Landlord or Tenant as provided in this Lease shall
contain an agreement by the insurer waiving the insurer's right of subrogation
against the other party to this Lease.


ARTICLE 9 - LIABILITY INSURANCE


Section 9.01.  Tenant's Responsibility.


Tenant shall assume the risk of, be responsible for, have the obligation to
insure against, and indemnify Landlord and hold it harmless from any and all
liability for any loss of or damage or injury to any person (including death
resulting therefrom) or property (other than Landlord's property as provided in
Section 8.02) occurring in the Leased Premises, regardless of cause, except for
any loss or damage from fire or other casualty as provided in Section 8.02 and
except for that caused directly by the sole negligence of Landlord or its
employees, agents, customers and invitees; and Tenant hereby releases Landlord
from any and all liability for the same.  Tenant's obligation to indemnify
Landlord hereunder shall include the duty to defend against any claims asserted
by reason of such loss, damage or injury and to pay any judgments, settlements,
costs, fees and expenses, including attorneys' fees, incurred in connection
therewith.  This provision shall survive the expiration or earlier termination
of this Lease.




 
 

--------------------------------------------------------------------------------

 


Section 9.02.  Tenant's Insurance.


Tenant shall carry general public liability and property damage insurance,
issued by one or more insurance companies reasonably acceptable to Landlord,
with the following minimum coverages:


(a)           Worker's Compensation:  minimum statutory amount.


(b)
Commercial General Liability Insurance, including blanket, contractual
liability, broad form property damage, personal injury, completed operations,
products liability, and fire damage:  Not less than $3,000,000 Combined Single
Limit for both bodily injury and property damage.



(c)
All Risk Coverage, Vandalism and Malicious Mischief, and Sprinkler Leakage
insurance, if applicable, for the full cost of replacement of Tenant's property.



(d)           Business interruption insurance.


The insurance policies shall protect Tenant and Landlord as their interests may
appear, naming Landlord and Landlord's managing agent and mortgagee as
additional insureds, and shall provide that they may not be canceled on less
than thirty (30) days' prior written notice to Landlord.  Tenant shall furnish
Landlord with Certificates of Insurance evidencing all required coverages on or
before the Commencement Date.  If Tenant fails to carry such insurance and
furnish Landlord with such Certificates of Insurance after a request to do so,
Landlord may obtain such insurance and collect the cost thereof from
Tenant.  Notwithstanding anything contained to the contrary herein, any and all
risks under the insurance required of Tenant under this Lease, at Tenant's
option, may be (a) insured under single policies or by a combination of
policies; or (b) insured, in whole or in part, under an excess or umbrella
liability policy.


Section 9.03.  Landlord's Responsibility.


Landlord shall assume the risk of, be responsible for, have the obligation to
insure against, and indemnify Tenant and hold it harmless from, any and all
liability for any loss of or damage or injury to person (including death
resulting therefrom) or property (other than Tenant's property as provided in
Section 8.02) occurring in, on or about the Common Areas, regardless of cause,
except for that caused by the sole negligence of Tenant and its employees,
agents, customers and invitees; and Landlord hereby releases Tenant from any and
all liability for the same.  Landlord's obligation to indemnify Tenant hereunder
shall include the duty to defend against any claims asserted by reason of such
loss, damage or injury and to pay any judgments, settlements, costs, fees and
expenses, including attorneys' fees, incurred in connection therewith.  This
provision shall survive the expiration or earlier termination of this Lease.


Section 9.04.  Landlord's Insurance.


In addition to the insurance required under Section 8.02, Landlord shall keep in
full force and effect during the term of this Lease public liability and
property damage insurance in standard form with respect to the Building and the
Common Areas and the operation thereof having a minimum limit of combined
coverage of bodily injury and property damage of not less then Three Million
Dollars ($3,000,000.00).  Landlord shall provide Tenant with copies of
certificates of insurance evidencing all required coverage under Section 8.02
and Section 9.04.  In addition, Landlord shall name Tenant as an additional
insured on such insurance policy or policies.


ARTICLE 10 - EMINENT DOMAIN


If all or any substantial part of the Building or Common Areas shall be acquired
by the exercise of eminent domain, Landlord or Tenant may terminate this Lease
by giving written notice to the other party within fifteen (15) days after
possession thereof is so taken.  If all or any part of the Building, Leased
Premises or Common Areas shall be acquired by the exercise of eminent domain so
that the Leased Premises shall become untenantable by Tenant and inadequate for
the Permitted Use, Tenant may terminate this Lease by giving written notice to
Landlord within fifteen (15) days after possession thereof is so taken.  All
damages awarded shall belong to Landlord; provided, however, that Tenant may
claim dislocation damages if such amount is not subtracted from Landlord's
award.  If a part of the Leased Premises, Building or Common Areas shall be
taken or conveyed but the remaining part is tenantable and adequate for Tenant's
use, then this Lease shall be terminated as to the part taken or conveyed as of
the date Tenant surrenders possession; Landlord shall make such repairs,
alterations and improvements as may be necessary to render the part not taken or
conveyed tenantable to the extent the condemnation award proceeds received by
Landlord are sufficient therefor; and the rent shall be reduced in proportion to
the part of the Leased Premises so taken or conveyed.




 
 

--------------------------------------------------------------------------------

 


ARTICLE 11 - ASSIGNMENT AND SUBLEASE


Tenant shall not assign this Lease or sublet the Leased Premises in whole or in
part without Landlord's prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  In the event of any permitted
assignment or subletting, Tenant shall remain primarily liable hereunder.  The
acceptance of rent from any other person shall not be deemed to be a waiver of
any of the provisions of this Lease or to be a consent to the assignment of this
Lease or the subletting of the Leased Premises.  Without in any way limiting
Landlord's right to refuse to consent to any assignment or subletting of this
Lease, Landlord reserves the right to refuse to give such consent if in
Landlord's reasonable opinion the Leased Premises or Building are or may be in
any way adversely affected by the business reputation of the proposed assignee
or subtenant is unacceptable.  If Landlord refuses to give its consent to any
proposed assignment or subletting of all or substantially all of the Leased
Premises, Landlord may, at its option, within thirty (30) days after receiving
notice of the proposal, terminate this Lease by giving Tenant one hundred twenty
(120) days' prior written notice of such termination, whereupon each party shall
be released from all further obligations and liability
hereunder.  Notwithstanding the foregoing, Tenant may assign the Lease or
sublease all or any portion of the Leased Premises without Landlord's consent to
any of the following (a "Permitted Transferee"), provided that the business
reputation following the transfer is equal to or exceeds that of Tenant as of
the date of execution of this Lease:  (i) any successor corporation or other
entity resulting from a public offering, merger or consolidation of Tenant; (ii)
any purchaser of all or substantially all of Tenant's assets; or (iii) any
entity which controls, is controlled by, or is under common control with
Tenant.  Tenant shall give Landlord thirty (30) days prior written notice of
such assignment or sublease.  Any Permitted Transferee shall assume in writing
all of Tenant's obligations under this Lease.  Tenant shall nevertheless at all
times remain fully responsible and liable for the payment of rent and the
performance and observance of all of Tenant's other obligations under this
Lease.  Nothing in this paragraph is intended to nor shall permit Tenant to
transfer its interest under this Lease as part of a fraud or subterfuge to
intentionally avoid its obligations under this Lease (for example, transferring
its interest to a shell corporation that subsequently files a bankruptcy), and
any such transfer shall constitute a Default hereunder.


ARTICLE 12 - TRANSFERS BY LANDLORD


Section 12.01.  Sale of the Building.


Landlord shall have the right to sell the Building at any time during the Lease
Term, subject only to the rights of Tenant hereunder; and such sale shall
operate to release Landlord from liability hereunder after the date of such
conveyance, provided the new owner assumes all liability hereunder.


Section 12.02.  Subordination and Estoppel Certificate.


Landlord shall have the right to subordinate this Lease to any mortgage
presently existing or hereafter placed upon the Building by so declaring in such
mortgage, provided the mortgagee executes a non-disturbance, attornment and
subordination agreement reasonably acceptable to Tenant.  Within ten (10) days
following receipt of a written request from Landlord, Tenant shall execute and
deliver to Landlord, without cost, any instrument reasonably necessary to
confirm the subordination of this Lease and an estoppel certificate in such form
as Landlord may reasonably request certifying (i) that, as to Tenant, this Lease
is in full force and effect and unmodified or stating the nature of any
modification, (ii) the date to which rent has been paid, (iii) that there are
not, to Tenant's actual knowledge, any uncured defaults or specifying such
defaults if any are claimed, and (iv) any other matters or state of facts
reasonably required respecting the Lease, provided that such matters or state of
facts are limited to Tenant's actual knowledge.  Such estoppel may be relied
upon by Landlord and by any purchaser or mortgagee of the
Building.  Notwithstanding the foregoing, if the mortgagee shall take title to
the Leased Premises through foreclosure or deed in lieu of foreclosure, Tenant
shall be allowed to continue in possession of the Leased Premises as provided
for in this Lease so long as Tenant shall not be in default.




 
 

--------------------------------------------------------------------------------

 


ARTICLE 13 - DEFAULT AND REMEDY


Section 13.01.  Default.


The occurrence of any of the following shall be a "Default":


(a)
Tenant fails to pay any Monthly Rental Installment or Additional Rent within ten
(10) days after the same is due, or Tenant fails to pay any other amounts due
Landlord from Tenant within thirty (30) days after written notice thereof from
Landlord to Tenant.



(b)
Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
notice thereof from Landlord; provided, however, that if the nature of Tenant's
default is such that more than thirty (30) days are reasonably required to cure,
then such default shall be deemed to have been cured if Tenant commences such
performance within said thirty (30) day period and thereafter diligently
completes the required action within a reasonable time.



(c)
Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.



(d)
All or substantially all of Tenant's assets in the Leased Premises or Tenant's
interest in this Lease are attached or levied under execution (and Tenant does
not discharge the same within sixty (60) days thereafter); a petition in
bankruptcy, insolvency or for reorganization or arrangement is filed by or
against Tenant (and Tenant fails to secure a stay or discharge thereof within
sixty (60) days thereafter); the admission in writing by Tenant that Tenant is
insolvent and unable to pay its debts as they become due; Tenant makes a general
assignment for the benefit of creditors; Tenant takes the benefit of any
insolvency action or law; the appointment of a receiver or trustee in bankruptcy
for Tenant or its assets if such receivership has not been vacated or set aside
within thirty (30) days thereafter.



In addition to the above Defaults, the parties agree that if there shall be
three (3) or more Defaults under paragraph (a) of this section during any twelve
(12) month period, regardless of whether such Defaults are ultimately cured,
then such Defaults shall, at Landlord's option, represent a separate Default.


Section 13.02.  Remedies.


Upon the occurrence of any Default, Landlord shall have the following rights and
remedies, in addition to those allowed by law or in equity, any one or more of
which may be exercised without further notice to Tenant:


(a)
Landlord may re-enter the Leased Premises and cure any default of Tenant, and
Tenant shall reimburse Landlord as additional rent for any costs and expenses
which Landlord thereby incurs; and Landlord shall not be liable to Tenant for
any loss or damage which Tenant may sustain by reason of Landlord's action.



(b)
Landlord may terminate this Lease and thereafter (i) neither Tenant nor any
person claiming under or through Tenant shall be entitled to possession of the
Leased Premises, and Tenant shall immediately surrender the Leased Premises to
Landlord; and (ii) Landlord may re-enter the Leased Premises and dispossess
Tenant and any other occupants of the Leased Premises by any lawful means and
may remove their effects, without prejudice to any other remedy which Landlord
may have.  Upon the termination of Tenant's right to possession of the Leased
Premises, with or without terminating this Lease, Landlord may declare the
present value discounted at a rate of ten percent (10%) of all rent which would
have been due under this Lease for the balance of the Lease Term less the
present value discounted at the rate of ten percent (10%) of all net rent that
Landlord reasonably estimates that Landlord will receive via a reletting of the
Leased Premises for the balance of the Lease Term after taking into account
anticipated vacancy periods, to be immediately due and payable, whereupon Tenant
shall be obligated to pay the same to Landlord.  In addition, Tenant shall pay
to Landlord all costs and expenses which Landlord may incur by reason of
Tenant's default ("Default Damages"), which shall include without limitation
expenses of preparing the Leased Premises for re-letting, demolition, repairs,
tenant finish improvements and brokers' and attorneys' fees, it being expressly
understood and agreed that the liabilities and remedies specified in this
subsection (b) shall survive the termination of this Lease.



 
 

--------------------------------------------------------------------------------

 




(c)
Landlord may, without terminating this Lease, re-enter the Leased Premises and
re-let on a commercially reasonable terms all or any part thereof for a term
different from that which would otherwise have constituted the balance of the
Lease Term and for rent and on terms and conditions different from those
contained herein, whereupon Tenant shall be immediately obligated to pay to
Landlord as liquidated damages the present value (as calculated in subsection
(b) above of the difference between the rent provided for herein and that
provided for in any lease covering a subsequent re-letting of the Leased
Premises, for the period which would otherwise have constituted the balance of
the Lease Term, together with all of Landlord's Default Damages.



(d)
Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the breach.



(e)
If Landlord terminates this Lease or Tenant's right to possession, Landlord's
duty to mitigate its damages under this Lease shall be as
follows:   (1) Landlord shall be required only to use reasonable efforts to
mitigate, which shall not exceed such efforts as Landlord generally uses to
lease other space in other buildings which it leases, and (2) Landlord shall not
be deemed to have failed to mitigate if it incurs costs and expenses for
repairs, maintenance, changes, alterations and improvements to the Leased
Premises (whether to prevent damage or to prepare the Leased Premises for
reletting), brokerage commissions, advertising costs, attorneys' fees, any
economic incentives given to replacement tenants, and costs of collecting rent
from replacement tenants.  The obligations set forth in this paragraph shall not
serve to shift the burden of proof from Tenant to Landlord with respect to
proving whether or not Landlord mitigated its damages.



Section 13.03.  Landlord's Default and Tenant's Remedies.


Landlord shall be in default if it fails to perform any term, condition,
covenant or obligation required under this Lease for a period of thirty (30)
days after written notice thereof from Tenant to Landlord; provided, however,
that if the term, condition, covenant or obligation to be performed by Landlord
is such that it cannot reasonably be performed within thirty days, such default
shall be deemed to have been cured if Landlord commences such performance within
said thirty-day period and thereafter diligently undertakes to complete the
same.  Upon the occurrence of any such default, Tenant may sue for injunctive
relief or to recover damages for any loss directly resulting from the breach,
but Tenant shall not be entitled to terminate this Lease or withhold, offset or
abate any sums due hereunder.  Notwithstanding the foregoing, it shall be a
default under and breach of this Lease by Landlord if it shall fail to perform
or observe any term, condition, covenant or obligation required to be performed
or observed by it under this Lease, which failure prevents Tenant from
conducting its normal business operations in the Leased Premises, for a period
of ten (10) days after notice thereof from Tenant; provided, however, that if
the term, condition, covenant or obligation to be performed by Landlord is of
such nature that the same cannot reasonably be performed within such ten-day
period, such default shall be deemed to have been cured if Landlord commences
such performance within said ten-day period and thereafter diligently undertakes
to complete the same and does so complete the required action within a
reasonable time.  Upon the occurrence of any such default, Tenant may sue for
injunctive relief or to recover damages for any loss resulting from the breach,
but Tenant shall not be entitled to terminate this Lease or withhold or abate
any rent due hereunder except as specifically provided elsewhere in this
Lease.  Notwithstanding the foregoing, in the event of an Emergency Situation,
as hereinafter defined, if the default is not cured after reasonable notice to
(or diligent attempts to notify) Landlord, Tenant may cure the default at
Landlord’s expense, provided that such cure is not more extensive than is
reasonably necessary under the circumstances.  “Emergency Situation” as used in
this Section means a situation which poses an immediate threat to the physical
well being of persons in or on the Leased Premises or of damage to property in
or on the Leased Premises.


Section 13.04.  Limitation of Landlord's Liability.


If Landlord shall fail to perform any term, condition, covenant or obligation
required to be performed by it under this Lease and if Tenant shall, as a
consequence thereof, recover a money judgment against Landlord, Tenant agrees
that it shall look solely to Landlord's right, title and interest in and to the
Building for the collection of such judgment; and Tenant further agrees that no
other assets of Landlord shall be subject to levy, execution or other process
for the satisfaction of Tenant's judgment.


Section 13.05.  Nonwaiver of Defaults.


Neither party's failure or delay in exercising any of its rights or remedies or
other provisions of this Lease shall constitute a waiver thereof or affect its
right thereafter to exercise or enforce such right or remedy or other
provision.  No waiver of any default shall be deemed to be a waiver of any other
default.  Landlord's receipt of less than the full rent due shall not be
construed to be other than a payment on account of rent then due, nor shall any
statement on Tenant's check or any letter accompanying Tenant's check be deemed
an accord and satisfaction.  No act or omission by Landlord or its employees or
agents during the term of this Lease shall be deemed an acceptance of a
surrender of the Leased Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.


Section 13.06.  Attorneys' Fees.


If either party defaults in the performance or observance of any of the terms,
conditions, covenants or obligations contained in this Lease and the
non-defaulting party obtains a judgment against the defaulting party, then the
defaulting party agrees to reimburse the non-defaulting party for the attorneys'
fees incurred thereby.


ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT


[Intentionally Omitted]
 

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING ENVIRONMENTAL LAWS AND HAZARDOUS
SUBSTANCES


Section 15.01.  Environmental Definitions.


A.
"Environmental Laws" - All present or future federal, state and municipal laws,
ordinances, rules and regulations applicable to the environmental and ecological
condition of the Leased Premises, the rules and regulations of the Federal
Environmental Protection Agency or any other federal, state or municipal agency
or governmental board or entity having jurisdiction over the Leased Premises.



B.
"Hazardous Substances" - Those substances included within the definitions of
"hazardous substances," "hazardous materials," "toxic substances" "solid waste"
or "infectious waste" under Environmental Laws.



Section 15.02.  Compliance.


Tenant, at its sole cost and expense, shall promptly comply with the
Environmental Laws including any notice from any source issued pursuant to the
Environmental Laws which shall impose any duty upon Tenant resulting from
Tenant's use, occupancy, maintenance or alteration of the Leased Premises
whether such notice shall be served upon Landlord or Tenant.
 
Section 15.03.  Restrictions on Tenant.


Tenant shall operate its business in compliance with all Environmental
Laws.  Tenant shall not cause or permit the use, generation, release,
manufacture, refining, production, processing, storage or disposal of any
Hazardous Substances on, under or about the Leased Premises, or the
transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws and the highest standards prevailing in
the industry.


Section 15.04.  Notices, Affidavits, Etc.


Either party shall immediately notify the other party of (i) any violation by
it, its employees, agents, representatives, customers, invitees or contractors
of the Environmental Laws on, under or about the Leased Premises, or (ii) the
presence or suspected presence of any Hazardous Substances on, under or about
the Leased Premises and shall immediately deliver to the other party any notice
received by it relating to (i) and (ii) above from any source.  Tenant shall
execute affidavits, representations and the like within five (5) days of
Landlord's request therefor concerning Tenant's actual knowledge and belief
regarding the presence of any Hazardous Substances on, under or about the Leased
Premises caused by Tenant.


Section 15.05.  Landlord's Rights.


Landlord and its agents shall have the right, but not the duty, upon advance
notice and in the presence of a Tenant representative (except in the case of
emergency when no notice or representation shall be required) to inspect the
Leased Premises and conduct tests thereon to determine whether or the extent to
which there has been a violation of Environmental Laws by Tenant or whether
there are Hazardous Substances on, under or about the Leased Premises.  In
exercising its rights herein, Landlord shall use reasonable efforts to minimize
interference with Tenant's business but such entry shall not constitute an
eviction of Tenant, in whole or in part, and Landlord shall not be liable for
any interference, loss, or damage to Tenant's property directly caused by
Landlord's actions so long as Landlord uses such reasonable efforts.  If Tenant
and its agents fail to provide a representative to accompany Landlord or its
agents and Landlord provide advance notice as herein required, then Tenant shall
be deemed to have waived the Tenant representation requirement.


Section 15.06.  Tenant's Indemnification.


Tenant shall indemnify Landlord and Landlord's managing agent from any and all
claims, losses, liabilities, costs, expenses and damages, including reasonable
attorneys' fees, costs of testing and remediation costs, incurred by Landlord in
connection with any breach by Tenant of its obligations under this Article
15.  The covenants and obligations under this Article 15 shall survive the
expiration or earlier termination of this Lease.


Section 15.07.  Existing Conditions.


Notwithstanding anything contained in this Article 15 to the contrary, Tenant
shall not have any liability to Landlord under this Article 15 resulting from
any conditions existing, or events occurring, or any Hazardous Substances
existing or generated, at, in, on, under or in connection with the Leased
Premises, the Building or the Land prior to the Occupancy Date of this Lease or
any Hazardous Substance on, under or about the Leased Premises caused by
Landlord or its affiliates or their agents, employees or contractors.


Section 15.08.  Landlord's Representations.


Landlord represents and warrants that, to its actual knowledge based solely upon
and except as disclosed in the Environmental Report for the Land dated September
9, 1993, and its control of the Land since September 9, 1993 (a) as of the date
of execution of this Lease, there are no and, (b) prior to Tenant's occupancy,
there will be no Hazardous Substances on, under or about the Land.




 
 

--------------------------------------------------------------------------------

 


Section 15.09.  Landlord's Indemnification.


Notwithstanding anything above to the contrary, Landlord shall indemnify Tenant
from any and all claims, losses, liabilities, costs expenses and damages,
including reasonable attorneys' fees, cost of testing and remediation costs,
Tenant incurs by reason of any breach by Landlord of any representation
contained in Section 15.08 or Landlord's violation of any Environmental Laws or
the generation, use or release of any Hazardous Substances by Landlord or its
affiliates, their agents, employees or contractors on, under or about the Leased
Premises, the Building or the Land.  Landlord shall bear all cost of removing or
otherwise remediating Hazardous Substances or of taking any other action
required by Environmental Laws resulting from any conditions existing or event
occurring, or any Hazardous Substance existing or generated, at, in, on, under
or in connection with the Leased Premises, the Building or the Land prior to the
Occupancy Date.  The covenants and obligations under this Article 15 shall
survive the expiration or earlier termination of this Lease.


ARTICLE 16 - MISCELLANEOUS


Section 16.01.  Benefit of Landlord and Tenant.


This Lease shall inure to the benefit of and be binding upon Landlord and Tenant
and their respective successors and assigns.


Section 16.02.  Governing Law.


This Lease shall be governed in accordance with the laws of the State where the
Building is located.


Section 16.03.  Guaranty.


[Intentionally Omitted]


Section 16.04.  Force Majeure.


Landlord and Tenant (except with respect to any payment obligation) shall be
excused for the period of any delay in the performance of any obligation
hereunder when such delay is occasioned by causes beyond its control, including
but not limited to work stoppages, boycotts, slowdowns or strikes; shortages of
materials, equipment, labor or energy; unusual weather conditions; or acts or
omissions of governmental or political bodies, provided that such party shall
have used reasonable efforts to minimize the impact of any such event.


Section 16.05.  No Representation or Option.


Submission of this instrument for examination or signature to Tenant does not
constitute a reservation of or option for Lease, and it is not effective as a
Lease or otherwise until execution by and delivery to both Landlord and Tenant.


Section 16.06.  Indemnification for Leasing Commissions.


The parties hereby represent and warrant that the only real estate brokers
involved in the negotiation and execution of this Lease are the Brokers.  In the
event that Meridian Real Estate Services claims that it is owed compensation in
connection with this Lease and the options granted herein, Tenant shall be
solely responsible for paying any compensation due Meridian Real Estate
Services.  Each party shall indemnify the other from any and all liability for
the breach of this representation and warranty on its part and shall pay any
compensation to any other broker or person who may be entitled thereto.


Section 16.07.  Notices.


Any notice required or permitted to be given under this Lease or by law shall be
deemed to have been given if it is written and delivered in person or by
overnight courier or mailed by certified mail, postage prepaid, to the party who
is to receive such notice at the address specified in Article 1.  When so
mailed, the notice shall be deemed to have been given as of the date it was
mailed.  Either party may change its address by giving written notice thereof to
the other party.




 
 

--------------------------------------------------------------------------------

 


Section 16.08.  Partial Invalidity; Complete Agreement.


If any provision of this Lease shall be held to be invalid, void or
unenforceable, the remaining provisions shall remain in full force and
effect.  This Lease represents the entire agreement between Landlord and Tenant
covering everything agreed upon or understood in this transaction.  There are no
oral promises, conditions, representations, understandings, interpretations or
terms of any kind as conditions or inducements to the execution hereof or in
effect between the parties.  No change or addition shall be made to this Lease
except by a written agreement executed by Landlord and Tenant.


Section 16.09.  Financial Statements.


During the Lease Term and any extensions thereof, Tenant shall provide to
Landlord on an annual basis, a copy of Tenant's most recent financial statements
(certified and audited if the Minimum Annual Rent hereunder exceeds $100,000.00)
prepared as of the end of Tenant's fiscal year within thirty (30) days of the
completion thereof.  Such financial statements shall be signed by Tenant who
shall attest to the truth and accuracy of the information set forth in such
statements, or if the Minimum Annual rent hereunder exceeds $100,000.00, said
statements shall be certified and audited.  All financial statements provided by
Tenant to Landlord hereunder shall be prepared in conformity with generally
accepted accounting principles, consistently applied.


Section 16.10.  Representations and Warranties.


The undersigned represent and warrant that (i) such party is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the state under which it was organized; and (ii) the individual
executing and delivering this Lease has been properly authorized to do so, and
such execution and delivery shall bind such party.  Landlord represents that the
Land is properly zoned for the Permitted Use.


Section 16.11.  Signage.


A. Exterior Building Signage.  Provided that Tenant complies with all applicable
federal, state and local laws, ordinances, rules and regulations including, but
not limited to, zoning and other municipal and county regulations (collectively,
"Governmental Laws"), Tenant may, at its own cost and expense, erect two signs
on the Building identifying its business consistent with Exhibit B-4 attached
hereto.  One sign shall be located on the expressway side of the Building, and
the other sign shall be in a location mutually agreed upon by both Tenant and
Landlord on the North face of the Building, both signs to be near the top of the
Building ("Signs").  The location, style and size of the Signs shall be subject
to Landlord's prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Tenant agrees to maintain such Signs in a
safe, lawful and first-class condition and in compliance with all Governmental
Laws throughout the Lease Term.  Upon expiration or early termination of the
Lease Term, Tenant shall remove the Signs and repair all damage to the Building
caused thereby.  Landlord does not represent or warrant that the Governmental
Laws will permit Tenant to install and/or use the Signs throughout the Lease
Term; however, Landlord agrees not to take any action which would negate
Tenant's ability to maintain such Signs and to provide reasonable cooperation to
Tenant in connection with any application required by Governmental Laws.  Any
language in the Lease notwithstanding, Tenant shall indemnify and hold harmless
Landlord from any and all liability for any loss of or damage or injury to any
person (including death resulting therefrom) or property connected with or
arising from the Signs or the rights granted Tenant herein.  The obligations of
Tenant herein shall survive the expiration or earlier termination of this
Lease.  So long as no other tenant of the Building, excluding any Permitted
Transferee, leases 30,000 or more square feet of the Building, Tenant shall have
the exclusive right to exterior building signage.


B. Monument Sign.  So long as Tenant or a Permitted Transferee leases one
hundred percent (100%) of the Building, and provided that such signage is
permitted by the Governmental Laws, Landlord agrees to provide an exclusive
monument sign (the "Monument Sign") identifying Tenant’s business as well as the
business of the other manor tenants in the Building, if any, throughout the
Lease Term.




 
 

--------------------------------------------------------------------------------

 


Section 16.12.  Satellite Dishes.


a.           Provided that Tenant complies with all Governmental Laws, as
defined in Section 16.11.A, above, Tenant shall have the non-exclusive right
during the Lease Term (and the exclusive right during all periods in which
Tenant or a Permitted Transferee leases one hundred percent (100%) of the
Building), at its own cost and expense and subject to the terms hereof, to
install, operate and maintain on the roof of the Building, up to three (3)
microwave satellite dishes ("Dishes") for use exclusively by Tenant.  Tenant
shall be solely responsible for obtaining any necessary permits and licenses
required to install and operate the Dishes.  Copies of such permits and licenses
shall be provided to Landlord.  Tenant shall also be required, at Tenant's sole
cost, to install screening surrounding the Dishes as may be reasonably required
by Landlord.


b.           The size, location, design and manner of installation of the Dishes
and all related wiring and screening shall be designated and approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.  After obtaining written approval of Landlord, Tenant shall have
reasonable access to the roof for installation, operation, maintenance and
repair of the Dishes and shall have the right to install all reasonable wiring
related thereto.  However, unless otherwise approved by Landlord in writing, in
no event shall Tenant be permitted to penetrate the roof membrane in connection
with the installation or maintenance of the Dishes.


c.           Tenant represents and warrants that the installation and
maintenance of the Dishes will not cause any damage to the structural portions
of the Building.  Tenant shall be responsible for repairing any such damages to
the structure, or, at Landlord's option, Landlord shall repair any such damage
at Tenant's sole cost and expense and Tenant shall immediately reimburse
Landlord for said costs and expenses upon receipt of Landlord's invoice.


d.           Tenant shall install, operate and maintain the Dishes in accordance
with Governmental Laws.  Prior to installation of the Dishes, Tenant shall, on
behalf of the installer, provide Landlord with a certificate of insurance
reasonably satisfactory to Landlord.


e.           Tenant reserves the right to discontinue its use of all or any of
the Dishes at any time prior to the termination of the Lease or any renewal or
extension thereof for any reason whatsoever, provided that Tenant gives thirty
(30) days prior written notice thereof to Landlord.  Tenant shall be responsible
for all costs of removal and shall repair all damage to the Building caused
thereby.  Notwithstanding the foregoing, Tenant agrees within ten (10) days
after written notice from Landlord to remove the Dishes in the event any
governmental entity or applicable law or regulation requires removal
thereof.  Such removal shall be in accordance with all of the terms and
conditions set forth herein.  If Tenant elects not to remove the Dishes from the
Building, upon expiration or earlier termination of this Lease, or after
expiration of the ten (10) day notice period provided herein, Landlord may deem
the Dish(es) to have been abandoned by Tenant and they shall become the property
of Landlord.


f.           Any language in the Lease notwithstanding, Landlord shall not be
liable and Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all liability, damages (including but not limited to personal
injury, death, or property damages), costs, expenses, and attorneys' fees
incurred by Landlord arising from any Dish related cause whatsoever, including
those arising from the installation, use, maintenance and removal thereof,
except to the extent of Landlord's negligence or willful misconduct and only to
the extent not covered by insurance required to be maintained by Landlord.


g.           Notwithstanding the grant of this right, Landlord shall maintain
control over the roof of the Building, and nothing herein shall be deemed
Landlord's consent for Tenant to use the roof for any other purpose than the
installation, operation, maintenance and repair of the Dishes in conjunction
with the operation of its business.


h.           Tenant represents and warrants that it shall use the Dishes solely
for its own use and not for any "resale", leasing or licensing use.




 
 

--------------------------------------------------------------------------------

 


Section 16.13.  Parking.


Tenant shall have the exclusive right to use all surface parking areas located
on the Land.  Landlord shall provide the underground parking facility depicted
on Exhibit B-1.  Collectively, such surface and underground parking areas shall
contain a minimum of four (4) parking spaces per 1,000 square feet of space in
the Building at all times during the term hereof.  Subject to Governmental Laws,
Tenant shall have the exclusive right to designate all or any portion of such
parking as reserved parking or visitor only parking.  Tenant shall not be
required to pay a fee for the use of such parking spaces.  Only one vehicle
shall be parked in each space at any one time.


Section 16.14.  Relocation and Discretionary Allowances.


In addition to the Tenant Finish Allowance and Design Allowance, and for and in
consideration of Tenant leasing the Leased Premises for the term and otherwise
under and in accordance with this Lease, Landlord hereby agrees to provide to
Tenant:


(a) a relocation allowance in the amount of One Hundred Twenty-five Thousand
Dollars ($125,000.00) (the "Relocation Allowance"); and


(b)           a discretionary allowance in the amount of Six Hundred Thirty
Thousand Dollars ($630,000).  The allowances are payable upon the later to occur
of (i) payment by Tenant of the first Monthly Rental Installment, or (ii) the
Commencement Date, except that Two Hundred Sixty Thousand Dollars ($260,000.00)
of the discretionary allowance shall be paid to Tenant within thirty (30) days
of the later to occur of (a) execution of this Lease by Landlord and Tenant, or
(b) extinguishment (either through the passage of time or voluntary waiver) of
Tenant's right to terminate this Lease pursuant to Section 3.02.D.


Section 16.15.  Right of First Offer to Purchase the Buildings.


During the original Lease Term (and any extension thereto pursuant to the
exercise of Tenant's expansion rights under Sections 16.16, 16.17, 16.18 and/or
16.20), provided that (i) Tenant (as used in this Section 16.15, the term
"Tenant" shall also include any Permitted Transferee that succeeds to Tenant's
rights under Article 11, above) is not in Default at the time it exercises this
option or purchases the Building; and (ii) Tenant originally named herein or a
Permitted Transferee remains in possession of all or substantially all of the
Leased Premises, Landlord shall notify Tenant in writing ("Landlord’s Notice")
if, at any time during the original Lease Term, Landlord intends to sell the
Building to a third party unaffiliated with Landlord, provided, however, that
Landlord shall have no obligation to notify Tenant if (a) the Building is part
of a multi-building package being offered for sale by Landlord, or (b) or the
prospective purchaser is a mortgagee holding a mortgage on the Building, or a
successor to Landlord which has obtained or is in the process of obtaining fee
title interest in the Building as a result of foreclosure or any mortgage deed
in lieu thereof, or (c) a person or entity which is owned, controlled, or under
common or joint control by Landlord (the sale to which shall not extinguish
Tenant's rights under this Section).  Upon receipt of Landlord's Notice, Tenant
shall have the option to purchase the Building at the purchase price and
Landlord shall provide Tenant with pertinent information regarding the operation
of the Building ("Information") and upon such other terms and conditions as are
set forth in Landlord's Notice ("Right of First Offer to Purchase
Building").  Tenant shall have ten (10) business days after receipt of
Landlord’s Notice in which to notify Landlord of its election to purchase the
Building on the terms and conditions contained in Landlord’s Notice.  In the
event Tenant fails to notify Landlord of its agreement to purchase the Building
upon the terms and conditions contained in Landlord’s Notice within said ten
(10) business day period, such failure shall be conclusively deemed a rejection
to purchase the Building, whereupon Tenant shall have no further rights with
respect to purchasing the Building and Landlord shall be free to sell the
Building to a third party, providing that (i) Landlord may not sell the Building
to a third party unaffiliated with Landlord for a price which is less than
ninety-five percent (95%) of Landlord's offer price to Tenant within six (6)
months of the date of Landlord's Notice and (ii) if Landlord does not sell the
Building at a price at least ninety-five percent (95%) of Landlord's offer price
to Tenant within such six (6) month period, Tenant's right of first offer under
this Section shall be reinstated.  If Tenant properly exercises its Right of
First Offer to Purchase the Building, then within thirty (30) days of Tenant
notifying Landlord of its agreement to purchase the Building pursuant to this
Section or such additional time as agreed by Landlord and Tenant in writing,
Landlord and Tenant shall enter into a purchase agreement containing the terms
and conditions set forth in Landlord’s Notice and such other mutually agreed
upon terms and conditions.  Tenant acknowledges and agrees that this Right of
First Offer to Purchase Building is personal in nature to Interactive
Intelligence, Inc. and may not be assigned except to a Permitted Transferee
without the prior written consent of Landlord, which consent may be withheld for
any reason.


 
 

--------------------------------------------------------------------------------

 




In the event that any building(s) are constructed pursuant to Tenant's exercise
of its option under Sections 16.16, 16.17, 16.18 or 16.20 of this Lease, then
Tenant's Right of First Offer to Purchase the Building as set forth in this
Section 16.15 shall apply to each building so constructed (i.e., Phase I
Building, Phase II Building and Phase II Building).


Section 16.16.  Phase I Building Expansion Option.


Provided that (i) Tenant is not in Default at the time it exercises this option;
(ii) Tenant (as used in this Section 16.16, the term "Tenant" shall also include
any Permitted Transferee that succeeds to Tenant's rights under Article 11,
above) has a tangible net worth of at least Fifty Million Dollars
($50,000,000.00) at the time of exercise of the option, and (iii) Tenant
originally named herein remains in possession of all or substantially all of the
Building, Tenant shall have the option to cause Landlord to construct a new
building and related improvements on land contiguous to the Building as shown as
Phase I Building on Exhibit A, which new building shall contain not less than
110,000 rentable square feet and not more than 250,000 rentable square feet (the
"Phase I Building") provided that Tenant gives Landlord written notice of its
exercise of this option on or before the later of June 30, 2003 or the end of
the first (1st) year of the Lease Term.  Tenant shall be required to lease 100%
of the Phase I Building for a term coterminous with the original Lease Term;
provided, however, that the minimum term for the Phase I Building shall be ten
(10) years and the Lease Term for the Leased Premises shall be extended, if
necessary, to be coterminous with the term for the Phase I Building.  If Tenant
properly exercises its Phase I Building Expansion Option, then within thirty
(30) days of Landlord's receipt of such written exercise, Landlord and Tenant
shall enter into a written lease for the Phase I Building containing the terms
and conditions set forth in this Section 16.16.  Except for the economic terms
and expansion rights, such lease shall be on the same terms and conditions
contained in this Lease.  In addition, Landlord and Tenant shall enter into an
amendment of this Lease in the event that the lease term is extended as set
forth above in order to reflect the extended terms and applicable Minimum Annual
Rent (as set forth below) during such extended term.  Provided that Tenant fully
cooperates with Landlord's building schedule, the Phase I Building will be
delivered and rent will commence no later than twelve (12) months (or fifteen
(15) months in the event the lease for the Phase I Building is executed during
the period commencing August 1 and continuing through December 31 of any year)
after execution of said lease and, if applicable, amendment of this Lease.


The Minimum Annual Rent for the Phase I Building will be derived from the
following formula:


Years 1 - 5:
[(Project Costs of the Phase I Building x *.1295) ÷ .975] + Landlord's Share of
Operating Expenses

*subject to adjustment as set forth below


Example: [($100.00 x .1295) ÷ .975] + $4.00  = $17.28


Years 6 - 10
[(Minimum Annual Rent for years 1 - 5 - Landlord's Share of Operating Expenses)
x one hundred sixteen percent (116%)] + Landlord's Share of Operating Expenses



 
Example: [($17.28 - $4.00) x 1.16] + $4.00 = $19.41



Years 11 – 15
[(Minimum Annual Rent for years 6 - 10 - Landlord's Share of Operating Expenses)
x one hundred sixteen percent (116%)] + Landlord's Share of Operating Expenses



 
Example: [($19.41 - $4.00) x 1.16] + $4.00 = $21.88



For purposes of this Section, "Project Costs" shall consist of the total of all
reasonable and customary hard and soft costs of constructing the Phase I
Building and common areas including the land for the Phase I Building and common
areas.  All hard and soft cost items shall be competitively bid, and Landlord
agrees to obtain at least three (3) bids.  The land for the Phase I Building and
common areas shall be valued at $185,000 per acre, subject to an annual increase
of five percent (5%) per year commencing June 1, 2002.  The development fee
shall be an amount equal to four (4%) of the Project Costs and the construction
management fee shall be an amount equal to ten percent (10%) of the Project
Costs minus the value of the land.  The Project Costs shall not include any
leasing fees and Tenant shall be solely responsible for compensating any real
estate brokers and consultants it may utilize in exercising its option.  In the
event that Tenant is rated as "Investment Grade" by Moody's or Standard and
Poor's rating service at the time of its exercise of the option, then the ".975"
multiplier as used in the above formula shall be increased to ".99".  In the
event that the United States Ten-Year Treasury Rate increases by more than 150
basis points from the execution date of this Lease to the execution date of the
lease for the Phase I Building, then the ".1295" multiplier as used in the above
formula shall be increased basis point for basis point for each point in excess
of 150.  For example, if the United States Ten-Year Treasury Rate during the
applicable period increased by 155 basis points, then the ".1295" multiplier
would be increased to ".130".


 
 

--------------------------------------------------------------------------------

 




The Annual Rental Adjustment for the Phase I Building shall be the same as set
forth in this Lease except that Landlord's Share of Operating Expenses shall be
Four Dollars ($4.00) per rentable square foot of the Phase I Building, subject
to an annual increase of three percent (3%) per year commencing on October 1,
2001 and continuing through the date of occupancy under the lease for the Phase
I Building, at which point the amount shall be fixed and no longer subject to
increase.


The Minimum Annual Rent for the Leased Premises during any extended term
necessitated by the ten (10) year coterminous provision as referenced above
shall be an amount equal to the Minimum Annual Rent then being quoted by
Landlord to prospective tenants for space of comparable size and quality and
with similar or equivalent improvements as are found in similar buildings in the
vicinity, excluding free rent and other concessions.  Notwithstanding the
foregoing, in no event shall the Minimum Annual Rent during the extension term
be less than the Minimum Annual Rent payable during the last year of the
original lease term under the applicable lease or more than, on a per rentable
square foot basis, the Minimum Annual Rent for the Phase I Building during such
period covered by the extension term.  The Minimum Monthly Rent shall be an
amount equal to one-twelfth (1/12) of the Minimum Annual Rent for the extension
term and shall be paid at the same time and in the same manner as provided in
the Lease.  For each rentable square foot of space for which the lease term is
extended under said coterminous provision, Tenant shall receive from Landlord at
the commencement of the lease term of the Phase I Building a tenant finish
allowance equal to One Dollar ($1.00) per rentable square foot for each year of
the extended term, which allowance shall, at Tenant's discretion, be allocable
to any building in Interactive Park.


Section 16.17.  Phase II Building Expansion Option.


In the event that Tenant (as used in this Section 16.17, the term "Tenant" shall
also include any Permitted Transferee that succeeds to Tenant's interest under
Article 11, above) has properly exercised its Phase I Building Expansion Option,
then provided that (i) Tenant is not in Default at the time it exercises this
option; (ii) Tenant has a tangible net worth of at least Seventy-five Million
Dollars ($75,000,000.00) at the time of exercise of the option, and (iii) Tenant
originally named herein remains in possession of all or substantially all of the
Building, Tenant shall have the option to cause Landlord to construct one (1) or
two (2) new buildings and related improvements as shown as Phase II Building
site on Exhibit A, which, (i) if Tenant chooses to have one (1) building built,
shall contain approximately 180,000 rentable square feet, or (ii) if Tenant
chooses to have two (2) buildings built, each building shall contain not less
than approximately 60,000 rentable square feet each and not more than
approximately 120,000 rentable square feet each and, collectively, the rentable
square footage of the two new buildings shall equal approximately 180,000
rentable square feet (the "Phase II Building") provided that Tenant gives
Landlord written notice of its exercise of this option on or before the later of
May 31, 2005 or the end of the third (3rd) year of the Lease Term.  Tenant shall
be required to lease one hundred percent (100%) of the Phase II Building for a
term coterminous with the Lease Term for the Leased Premises and the Phase I
Building and, if applicable, the Phase III Building; provided, however, that the
minimum term for the Phase II Building shall be ten (10) years and the Lease
Term for the Leased Premises and the Phase I Building and, if applicable, the
Phase III Building shall be extended, if necessary, to be coterminous with the
term for the Phase II Building.  If Tenant properly exercises its Phase II
Building Expansion Option, then within thirty (30) days of Landlord's receipt of
such written exercise, Landlord and Tenant shall enter into a written lease for
the Phase III Building containing the terms and conditions set forth in this
Section 16.17.  Except for the economic terms and expansion rights, such lease
shall be on the same terms and conditions contained in this Lease.  In addition,
Landlord and Tenant shall enter into an amendment of this Lease and the lease
for the Phase I Building and, if applicable, the Phase III Building in the event
that the Lease Term is extended as set forth above in order to reflect the
extended term and applicable Minimum Annual Rent (as set forth below) during
such extended term.  Provided that Tenant fully cooperates with Landlord's
building schedule, the Phase II Building will be delivered and rent will
commence no later than twelve (12) months (or fourteen (14) months in the event
the lease for the Phase II Building is executed during the period commencing
August 1 and continuing through December 31 of any year) after execution of said
lease and, if applicable, amendment of this Lease and the leases for the Phase I
Building and Phase II Building.




 
 

--------------------------------------------------------------------------------

 


The Minimum Annual Rent for the Phase II Building will be derived from the
following formula:


Years 1 - 5:
[(Project Costs of the Phase II Building   x *.1295) ÷ .975] + Landlord's Share
of Operating Expenses

*subject to adjustment as set forth below


Example: [($100.00 x .1295) ÷ .975] + $4.00  = $17.28


Years 6 - 10
[(Minimum Annual Rent for years 1 - 5 – Landlord's Share of Operating Expenses)
x one hundred sixteen percent (116%)] + Landlord's Share of Operating Expenses



 
Example: [($17.28 - $4.00) x 1.16] + $4.00 = $19.41



Years 11 – 15
[(Minimum Annual Rent for years 6 – 10 – Landlord's Share of Operating Expenses)
x one hundred sixteen percent (116%)] + Landlord's Share of Operating Expenses



 
Example: [($19.41 - $4.00) x 1.16] + $4.00 = $21.88



For purposes of this Section, "Project Costs" shall consist of the total of all
reasonable and customary hard and soft costs of constructing the Phase II
Building and common areas including the land for the Phase II Building and
common areas.  All hard and soft cost items shall be competitively bid, and
Landlord agrees to obtain at least three (3) bids.  The land for the Phase II
Building and common areas shall be valued at $185,000 per acre, subject to an
annual increase of five percent (5%) per year commencing June 1, 2002.  The
development fee shall be an amount equal to four (4%) of the Project Costs and
the construction management fee shall be an amount equal to ten percent (10%) of
the Project Costs minus the value of the land.  The Project Costs shall not
include any leasing fees and Tenant shall be solely responsible for compensating
any real estate brokers and consultants it may utilize in exercising its
option.  In the event that Tenant is rated as "Investment Grade" by Moody's or
Standard and Poor's rating service at the time of its exercise of the option,
then the ".975" multiplier as used in the above formula shall be increased to
".99".  In the event that the United States Ten-Year Treasury Rate increases by
more than 150 basis points from the execution date of this Lease to the
execution date of the lease for the Phase II Building, then the ".1295"
multiplier as used in the above formula shall be increased basis point for basis
point for each point in excess of 150.  For example, if the United States
Ten-Year Treasury Rate during the applicable period increased by 155 basis
points, then the ".1295" multiplier would be increased to ".130".


The Annual Rental Adjustment for the Phase II Building shall be the same as set
forth in this Lease except that Landlord's Share of Operating Expenses shall be
Four Dollars ($4.00) per rentable square foot of the Phase II Building, subject
to an annual increase of three percent (3%) per year commencing on October 1,
2001 and continuing through the date of occupancy under the lease for the Phase
II Building, at which point the amount shall be fixed and no longer subject to
increase.


The Minimum Annual Rent for the Leased Premises and the Phase I Building and, if
applicable, the Phase III Building during any extended term necessitated by the
ten (10) year coterminous provision as referenced above shall be an amount equal
to the Minimum Annual Rent then being quoted by Landlord to prospective tenants
for space of comparable size and quality and with similar or equivalent
improvements as are found in similar buildings in the vicinity, excluding free
rent and other concessions.  Notwithstanding the foregoing, in no event shall
the Minimum Annual Rent during the extension term be less than the Minimum
Annual Rent payable during the last year of the original lease term under the
applicable lease or more than, on a per rentable square foot basis, the Minimum
Annual Rent for the Phase II Building during such period covered by the
extension term.  The Minimum Monthly Rent shall be an amount equal to
one-twelfth (1/12) of the Minimum Annual Rent for the extension term and shall
be paid at the same time and in the same manner as provided in the Lease.  For
each rentable square foot of space for which the lease term(s) is(are) extended
under said coterminous provision, Tenant shall receive from Landlord at the
commencement of the lease term of the Phase II Building a tenant finish
allowance equal to One Dollar ($1.00) per rentable square foot for each year of
the extended term(s), which allowance shall, at Tenant's discretion, be
allocable to any building in Interactive Park.




 
 

--------------------------------------------------------------------------------

 


Tenant acknowledges and agrees that the rights set forth in this Section 16.17
are contingent upon Tenant properly exercising its Phase I Building Expansion
Option and in the event that Tenant fails to properly exercise said option on or
before the later of May 31, 2003 or the end of the first (1st) year of the Lease
Term, this option shall be null and void and of no further effect.


Section 16.18.  Phase III Building Expansion Option.


In the event that Tenant (as used in this Section 16.18, the term "Tenant" shall
also include any Permitted Transferee that succeeds to Tenant's interest under
Article 11, above) has properly exercised its Phase I Building Expansion Option,
then during the original Lease Term, provided that (i) Tenant is not in Default
at the time it exercises this option; (ii) Tenant has a tangible net worth of at
least Seventy-five Million Dollars ($75,000,000.00) at the time of exercise of
the option, and (iii) Tenant originally named herein remains in possession of
all or substantially all of the Building, Tenant shall have the option to cause
Landlord to construct a new building or buildings, as the case may be, and
related improvements on land as shown as Phase III Building on Exhibit A, which
new building shall contain not less than approximately 110,000 rentable square
feet and not more than approximately 250,000 rentable square feet (the "Phase
III Building") provided that Tenant gives Landlord written notice of its
exercise of this option on or before the end of the Lease Term.  Tenant shall be
required to lease 100% of the Phase III Building for a term coterminous with the
Lease Term for the Leased Premises and the Phase I Building and, if applicable,
Phase II Building; provided, however, that the minimum term for the Phase III
Building shall be ten (10) years and the Lease Term for the Leased Premises,
Phase I Building and, if applicable, Phase II Building shall be extended, if
necessary, to be coterminous with the term for the Phase III Building.  If
Tenant properly exercises its Phase III Building Expansion Option, then within
thirty (30) days of Landlord's receipt of such written exercise, Landlord and
Tenant shall enter into a written lease for the Phase III Building containing
the terms and conditions set forth in this Section 16.16.  Except for the
economic terms and expansion rights, such lease shall be on the same terms and
conditions contained in this Lease.  In addition, Landlord and Tenant shall
enter into an amendment of this Lease and the lease for the Phase I Building
and, if applicable, Phase II Building in the event that the lease term is
extended as set forth above in order to reflect the extended term and applicable
Minimum Annual Rent ( as set forth below) during such extended term.


Provided that Tenant fully cooperates with Landlord's building schedule, the
Phase III Building will be delivered and rent will commence no later than twelve
(12) months (or fifteen (15) months in the event a new lease for the Phase III
Building is executed during the period commencing August 1 and continuing
through December 31 of any year) after execution of said lease and, if
applicable, amendment of this Lease.


The Minimum Annual Rent for the Phase III Building will be derived from the
following formula:


Years 1 - 5:
[(Project Costs of the Phase III Building x *.1295) ÷ .975] + Landlord's Share
of Operating Expenses

*subject to adjustment as set forth below


Example: [($100.00 x .1295) ÷ .975] + $4.00  = $17.28


Years 6 - 10
[(Minimum Annual Rent for years 1 – 5 – Landlord's Share of Operating Expenses)
x one hundred sixteen percent (116%)] + Landlord's Share of Operating Expenses



Example: [($17.28 - $4.00) x 1.16] + $4.00 = $19.41


Years 11 – 15
[(Minimum Annual Rent for years 6 – 10 – Landlord's Share of Operating Expenses)
x one hundred sixteen percent (116%)] + Landlord's Share of Operating Expenses



 
Example: [($19.41 - $4.00) x 1.16] + $4.00 = $21.88





 
 

--------------------------------------------------------------------------------

 


For purposes of this Section, "Project Costs" shall consist of the total of all
reasonable and customary hard and soft costs of constructing the Phase III
Building and common areas including the land for the Phase III Building and
common areas.  All hard and soft cost items shall be competitively bid, and
Landlord agrees to obtain at least three (3) bids.  The Phase III Building and
common areas shall be valued at $185,000 per acre, subject to an annual increase
of five percent (5%) per year commencing June 1, 2002.  The development fee
shall be an amount equal to four (4%) of the Project Costs and the construction
management fee shall be an amount equal to ten percent (10%) of the Project
Costs minus the value of the land.  The Project Costs shall not include any
leasing fees and Tenant shall be solely responsible for compensating any real
estate brokers and consultants it may utilize in exercising its option.  In the
event that Tenant is rated as "Investment Grade" by Moody's or Standard and
Poor's rating service at the time of its exercise of the option, then the ".975"
multiplier as used in the above formula shall be increased to ".99".  In the
event that the United States Ten-Year Treasury Rate increases by more than 150
basis points from the execution date of this Lease to the execution date of the
lease for the Phase III Building, then the ".1295" multiplier as used in the
above formula shall be increased basis point for basis point for each point in
excess of 150.  For example, if the United States Ten-Year Treasury Rate during
the applicable period increased by 155 basis points, then the ".1295" multiplier
would be increased to ".130".


The Annual Rental Adjustment for the Phase III Building shall be the same as set
forth in this Lease except that Landlord's Share of Operating Expenses shall be
Four Dollars ($4.00) per rentable square foot of the Phase III Building, subject
to an annual increase of three percent (3%) per year commencing on October 1,
2001 and continuing through the date of occupancy under the lease for the Phase
III Building, at which point the amount shall be fixed and no longer subject to
increase.


The Minimum Annual Rent for the Leased Premises, Phase I Building and Phase II
Building during any extended term necessitated by the ten (10) year coterminous
provision as referenced above shall be an amount equal to the Minimum Annual
Rent then being quoted by Landlord to prospective tenants for space of
comparable size and quality and with similar or equivalent improvements as are
found in similar buildings in the vicinity, excluding free rent and other
concessions.  Notwithstanding the foregoing, in no event shall the Minimum
Annual Rent during the extension term be less than the Minimum Annual Rent
payable during the original lease term under the applicable lease or more than,
on a per rentable square foot basis, the Minimum Annual Rent for the Phase III
Building during such period covered by the extension term.  The Minimum Monthly
Rent shall be an amount equal to one-twelfth (1/12) of the Minimum Annual Rent
for the extension term and shall be paid at the same time and in the same manner
as provided in the Lease.  For each rentable square foot of space for which the
lease term(s) is(are) extended under said coterminous provision, Tenant shall
receive from Landlord at the commencement of the lease term of the Phase III
Building a tenant finish allowance equal to One Dollar ($1.00) per rentable
square foot for each year of the extended term(s), which allowance shall, at
Tenant's discretion, be allocable to any building in Interactive Park.


Tenant acknowledges and agrees that the rights set forth in this Section 16.18
are contingent upon Tenant properly exercising its Phase I Building Expansion
Option and in the event that Tenant fails to properly exercise said option on or
before the later of May 31, 2003 or the end of the first (1st) year of the Lease
Term and the later of May 31, 2005, this option shall be null and void and of no
further effect.




 
 

--------------------------------------------------------------------------------

 


Section 16.19.  Option to Extend.


Provided (i) Tenant (as used in this Section 16.19, the term "Tenant" shall also
include any Permitted Transferee that succeeds to Tenant's interest under
Article 11, above) is not in Default hereunder at the time it exercises this
option, (ii) the creditworthiness of Tenant is no less than on the date hereof,
(iii) Tenant originally named herein remains in possession of all or
substantially all of the Leased Premises, Tenant shall have the option to extend
the Original Term for five (5) successive periods of five (5) years each (the
"Extension Term(s)").  The Extension Term shall be upon the same terms and
conditions contained in the Lease during the initial Lease Term (the "Original
Term") except (i) this provision giving five (5) extension options shall be
amended to reflect the remaining options to extend, if any and (ii) the Minimum
Annual Rent shall be adjusted as set forth below (the "Rent
Adjustment").  Tenant shall exercise such option by (i) delivering to Landlord,
no later than nine (9) months prior to the expiration of the Original Term or,
if applicable, the Extension Term, written notice of Tenant's desire to extend
the Original Term or, if applicable, the Extension Term, and (ii) delivering to
Landlord within fifteen (15) business days of receipt of the Rent Adjustment,
written notice of its rejection thereof (which rejection shall terminate
Tenant's option to extend), or that Tenant disputes Landlord's determination of
the Rental Adjustment and shall include Tenant's good faith determination of
what the Rental Adjustment should be.  In the case of a notice disputing the
Rental Adjustment, Landlord and Tenant shall mutually work together for a period
of ten (10) days to resolve the dispute and, if unable to agree upon the Rental
Adjustment within said period, Landlord and Tenant shall in good faith
participate in non-binding arbitration of the Rental Adjustment for a period of
thirty (30) days.  Unless Landlord otherwise agrees in writing, Tenant's failure
to timely exercise such option shall waive it and any succeeding
option.  Landlord shall notify Tenant of the amount of the Rent Adjustment no
later than sixty (60) days after receipt of Tenant's exercise of its option.  If
Tenant properly exercises its option to extend, Landlord and Tenant shall
execute an amendment to the Lease reflecting the terms and conditions of the
Extension Term.


The Minimum Annual Rent for the applicable Extension Term shall be an amount
equal to the Minimum Annual Rent then being quoted by Landlord to prospective
tenants of the Building for space of comparable size and quality and with
similar or equivalent improvements as are found in the Building, and if none,
then in similar buildings in the vicinity, excluding free rent and other
concessions; provided, however, that in no event shall the Minimum Annual Rent
per square foot during any Extension Term be less than the highest Minimum
Annual Rent per square foot payable during the immediately preceding term.  The
Minimum Monthly Rent shall be an amount equal to one-twelfth (1/12) of the
Minimum Annual Rent for the Extension Term and shall be paid at the same time
and in the same manner as provided in the Lease.




 
 

--------------------------------------------------------------------------------

 


Section 16.20.  Right of First Offer for the ViFi Expansion Space.


In the event that (a) Landlord chooses to construct a new office building and
related improvements on land contiguous to the building commonly known as 7820
Innovation Boulevard, Woodland Corporate Park, as shown on Exhibit A (currently
planned to contain approximately 90,000 rentable square feet ("ViFi Expansion
Space")), and (b) Virtual Financial Services, its successors and assigns
("ViFi") have waived all rights to the ViFi Expansion Space, then provided that
(i) Tenant (as used in this Section 16.20, the term "Tenant" shall also include
any Permitted Transferee that succeeds to Tenant's interest under Article 11,
above) is not in Default at the time it exercises this option, (ii) Tenant has a
tangible net worth of not less than Seventy-five Million Dollars
($75,000,000.00) at the time of exercise, and (iii) Tenant originally named
herein remains in possession of all or substantially all of the Leased Premises,
Landlord shall notify Tenant in writing ("Landlord's Notice") of the
availability of such new office building for lease before entering into a lease
with a third party other than ViFi for all or part of the ViFi Expansion
Space.  Tenant shall have five (5) business days from its receipt of Landlord's
Notice to deliver to Landlord a written acceptance agreeing to lease the entire
ViFi Expansion Space on the terms and conditions contained in Landlord's
Notice.  In the event Tenant fails to notify Landlord of its acceptance within
said five (5) business day period, such failure shall be conclusively deemed a
waiver of Tenant's Right of First Offer for the ViFi Expansion Space and a
rejection of the ViFi Expansion Space, whereupon Tenant shall have no further
rights with respect to the ViFi Expansion Space and Landlord shall be free to
lease the ViFi Expansion Space to one or more third parties.  In the event
Tenant accepts the ViFi Expansion Space on the terms and conditions specified in
Landlord's Notice, the term for the ViFi Expansion Space shall be coterminous
with the term for the original Leased Premises; provided, however, that the
minimum term for the ViFi Expansion Space shall be ten (10) years and the Term
for the original Leased Premises shall be extended, to be coterminous with the
term for the ViFi Expansion Space.  The Minimum Annual Rent for the ViFi
Expansion Space shall be equal to the rate which is then being quoted by
Landlord to prospective new tenants for the ViFi Expansion Space, excluding free
rent and other concessions, provided, however, that in no event shall Tenant's
Minimum Annual Rent per square foot for the ViFi Expansion Space be less than
the highest Minimum Annual Rent per square foot payable during the original
Lease Term for the original Leased Premises.  The Minimum Annual Rent for the
original Leased Premises during any such extended term shall be an amount equal
to the Minimum Annual Rent then being quoted by Landlord to prospective new
tenants of the ViFi Expansion Space, excluding free rent and other concessions,
provided, however, that in no event shall the Minimum Annual Rent during such
extended term be less than the highest Minimum Annual Rent payable during the
original Lease Term for the original Leased Premises.  It is understood and
agreed that this Right of First Offer for the ViFi Expansion Space is subject to
and subordinate to any and all rights granted to ViFi prior to the date hereof.


Section 16.21.  Name Change of Park.


Upon the later to occur of (i) Tenant's possession and occupancy of the Leased
Premises, or (ii) payment by Tenant of the first Monthly Rental Installment and
for so long as Interactive Intelligence, Inc. remains the "Tenant" hereunder and
is open and operating in all or substantially all of the Leased Premises under
the tradename Interactive Intelligence, ,Landlord shall change the name of
Woodland Corporate Park to "Interactive Park".  Such change of name shall
include all internal and external signage and all advertising and promotional
material.  The cost of such change shall be borne by Landlord.  If Tenant shall
assign all of its interest under the Lease to a Permitted Transferee, Landlord
shall, if so requested by the Permitted Transferee, change the name of
Interactive Park to a name mutually acceptable to Landlord and the Permitted
Transferee; provided, however, that all costs of such name change shall be borne
by the Permitted Transferee.


Section 16.22.  Infrastructure Improvements.


Landlord and/or Tenant have negotiated and obtained or will obtain from the City
of Indianapolis and the State of Indiana infrastructure improvements for
construction or improvement to the sanitary sewer, storm water sewer, water line
and entrance road that will service the Building and Common Areas and related
improvements (collectively, the "Infrastructure Grant").  Landlord acknowledges
and agrees that the value of such improvements is Two Hundred Five Thousand
Dollars ($205,000.00).  Landlord agrees to pay such amount to Tenant upon
completion of the infrastructure improvements or, if such improvements are not
entirely completed by the City and the State, to pay such portion of such amount
that corresponds to the value of such items completed.




 
 

--------------------------------------------------------------------------------

 


Section 16.23.  Early Occupancy.


Landlord will allow Tenant to take possession and occupancy of the Leased
Premises on the Occupancy Date, which shall be one month prior to the
Commencement Date.  All of the terms and conditions of this Lease will become
effective upon Tenant taking possession and occupancy of the Leased Premises,
except for the payment of Minimum Annual Rent and Annual Rental Adjustment,
which will commence on the Commencement Date.


IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.


LANDLORD:


DUKE-WEEKS REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership


By:           Duke-Weeks Realty Corporation,
its general partner


By: /s/ Chris Seger
Chris Seger
Senior Vice President
Indiana Office


TENANT:


INTERACTIVE INTELLIGENCE, INC., an Indiana corporation


By:/s/ John R. Gibbs


Printed:  John R. Gibbs


Title:  Executive Vice President




STATE OF   Indiana                                           )
) SS:
COUNTY OF _Marion                                                      )


Before me, a Notary Public in and for said County and State, personally appeared
John R. Gibbs, by me known to be the Executive Vice President of Interactive
Intelligence, Inc., an Indiana corporation, who acknowledged the execution of
the foregoing "Office Lease" on behalf of said corporation.


WITNESS my hand and Notarial Seal this 1st day of April , 2001.


/s/ Traci L. Shaw
Notary Public
Traci L. Shaw
(Printed Signature)


My Commission Expires: March 14, 2001


My County of Residence: Marion




 
 

--------------------------------------------------------------------------------

 




EXHIBIT C


RULES AND REGULATIONS




1.           The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or used for any purpose
other than ingress and egress.


2.           No awnings or other projections shall be attached to the outside
walls of the Building.  Neither the interior nor the exterior of any windows
shall be coated or otherwise sunscreened without written consent of Landlord.


3.           No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by any tenant on, about or from any part of the
Leased Premises or the Building without the prior written consent of
Landlord.  In the event of the violation of the foregoing by any tenant,
Landlord may remove or stop same without any liability, and may charge the
expense incurred in such removal or stopping to tenant.  The lobby directory
will be provided exclusively for the display of the name and location of tenants
only, and Landlord reserves the right to exclude any other names
therefrom.  Nothing may be placed on the exterior of corridor walls or corridor
doors other than Landlord's standard lettering.


4.           The sashes, sash doors, windows, and doors that reflect or admit
light and air into halls, passageways or other public places in the Building
shall not be covered or obstructed by tenant.


5.           The sinks and toilets and other plumbing fixtures shall not be used
for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein.  All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.


6.           No tenant shall mark, paint, drill into, or in any way deface any
part of the Leased Premises or the Building.  Landlord shall direct electricians
as to where and how telephone or telegraph wires are to be introduced.


7.           No bicycles, vehicles, birds or animals of any kind (except seeing
eye dogs) shall be brought into or kept in or about the Leased Premises.  No
tenant shall cause or permit any unusual or objectionable odors to be produced
or permeate the Leased Premises.


8.           No tenant shall occupy or permit any portion of the Leased Premises
to be occupied as an office for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a medical office, or as a barber or manicure shop, or
an employment bureau without the express written consent of Landlord.  The
Leased Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.


9.           No tenant shall make, or permit to be made any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other
way.  No tenant shall throw anything out of doors, windows or down the
passageways.


10.           No tenant, subtenant or assignee nor any of its servants,
employees, agents, visitors or licensees, shall at any time bring or keep upon
the Leased Premises any inflammable, combustible or explosive fluid, chemical or
substance or firearm.


11.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any tenant, nor shall any changes be made in existing
locks or the mechanism thereof if the same unreasonably interferes with
Landlord's ability to perform its obligations under the Lease.  Each tenant must
upon the termination of his tenancy, restore to the Landlord all keys of doors,
offices, and toilet rooms, either furnished to, or otherwise procured by, such
tenant and in the event of the loss of keys so furnished, such tenant shall pay
to the Landlord the cost of replacing the same or of changing the lock or locks
opened by such lost key if Landlord shall deem it necessary to make such
changes.
 
 Exhibit "C"

--------------------------------------------------------------------------------





12.           No Tenant shall overload the floors of the Leased Premises.  All
damage to the floor, structure or foundation of the Building due to improper
positioning or storage items or materials shall be repaired by Landlord at the
sole cost and expense of tenant, who shall reimburse Landlord immediately
therefor upon demand.  Landlord reserves the right to inspect all safes, freight
or other bulky articles to be brought into the Building and to exclude from the
Building all safes, freight or other bulky articles which violate any of these
Rules and Regulations or the Lease of which these Rules and Regulations are a
part.  The Landlord reserves the right to prescribe the weight and position of
all safes, which must be placed upon supports approved by Landlord to distribute
the weight.


13.           No tenant shall purchase janitorial or maintenance or other like
services, from any person or persons not approved by Landlord, which approval
shall not be unreasonably withheld, delayed or conditioned.


14.           Landlord agrees that Tenant shall have the right to use pictures
of the Building and the address and name of the Building, campus and Park in any
of its promotional materials.  Landlord shall have the right to prohibit any
advertising by any tenant which, in Landlord's opinion tends to impair the
reputation of the Building or its desirability as an office location, and upon
written notice from Landlord any tenant shall refrain from or discontinue such
advertising.


15.           Landlord reserves the right to require all persons entering the
Building between the hours of 8 p.m. and 7 a.m. and at all hours on Sunday and
legal holidays to register with Landlord's security personnel.  Tenant shall be
responsible for all persons entering the Building at tenant's invitation,
express or implied.  Landlord shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person.  In case of an invasion, mob riot, public excitement or other
circumstances rendering such action advisable in Landlord's opinion, Landlord
reserves the right without any abatement of rent to require all persons to
vacate the Building and to prevent access to the Building during the continuance
of the same for the safety of the tenants and the protection of the Building and
the property in the Building.


16.           Outside parties are prohibited from canvassing, soliciting and
peddling in the Building, and each tenant shall report and otherwise cooperate
to prevent the same.


17.           All office equipment of any electrical or mechanical nature shall
be placed by tenant in the Leased Premises in settings which will, to the
maximum extent possible, absorb or prevent any vibration, noise and annoyance.


18.           No air-conditioning unit or other similar apparatus shall be
installed or used by any tenant without the written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned.


19.           There shall not be used in any space, or in the public halls of
the Building, either by any tenant or others, any hand trucks except those
equipped with rubber tires and rubber side guards.


20.           The Building is a smoke-free Building.  Smoking is strictly
prohibited within the Building.  Smoking shall only be allowed in areas
designated as a smoking area by Landlord.  Tenant and its employees,
representatives, contractors or invitees shall not smoke within the Building or
throw cigar or cigarette butts or other substances or litter of any kind in or
about the Building, except in receptacles placed in it for that purpose.


21.           Tenants will see that all doors are securely locked.


22.           Parking spaces associated with the Building are intended for the
exclusive use of passenger vehicles.  Except for intermittent deliveries, no
vehicles other than passenger vehicles may be parked in a parking space without
the express written permission of Landlord.


23.           Tenant shall be responsible for and cause the proper disposal of
medical waste, including hypodermic needles, created by its employees.


It is Landlord's desire to maintain in the Building the highest standard of
dignity and good taste consistent with comfort and convenience for tenants.  Any
action or condition not meeting this high standard should be reported directly
to Landlord.
 
 
 Exhibit "C"

--------------------------------------------------------------------------------

 